Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 1 of 84




          EXHIBIT 1
Civil Court Case
            Case Information - Case History
                  2:19-cv-05022-SPL      Document 1-3 Filed 08/23/19 Page 2 of 84                                             Page 1 of2




                                                             Case Information
Case Number          CV2018.C13417             Ju<lge·     Mahoney. Margaret
ftlo Date            1012512018                Location    Downtown
Cue Typo.            C1Vi1


                                                             Party Information
P~ny   Name                                          Relationship                Se:t     Allornoy
Renee Stoineker                                      Pla,nllrt                   Female   Eon Honzog
Oev•d Steinaker                                      Plaintiff                   Male     e... fierttog
Southwest Airhnes Co                                 Ooten<lanl                           Pater PrynkiOWICt.
TotTYGtaham                                          O•fenc:lant                 Male     Pra Per
Ryan Russell                                         Defendant                   Malo     Pro Per

                                                             Case Documents
fliong Dote           Desoripbon                                                          Ood<etO.te           Fir"'g Party
711712019             SFC • Stipulall<>n For Conhl\uance                                  711912019
I'IOTE: St;putobon to Continue on lnadlve Catondat
7/1 t120t9            ANS ·Answer                                                         711512019
NOTE: Defendant Soutl>wesl's An~r to Amtndtd Civd Compla•nt!E.FII.E BILliNG S24S
71112019              AFS • Afft<laV>t 01 Service                                         7/812019
NOTE: RYAN RUSSELL
&127120 19            OXS ·Order To Extend Ttmt For SoN>ce                                6/2712019
NOTE: SECOND
6111/2019             AMC ·Amended Complaint                                              6/12/2019
NOTE: Amended C1vtJ Complaint
6111/2019              CCA • Cert CompulSory Arbltrotton                                  6112/2019
NOTe: Amen.ded Certlf1cate of Compulsoty ArtJUtaUon
6111/2019           NJT ·Not Oemand For Jury Tnats                                        6112/201g
NOTE: PLAI!IITIFFS' AMENDED DEMAND FOR JURY TRIAL
Gil 112019          NOF • Nohce or F•~ng                                                  611312019
NOTE: PLAJ!IITIFFS" NOTlCE OF FILING OF SUPPLEMENTAL EXHIBIT
G/111'2019             SUM- Summons                                                       811312019
NOTE: AMEND EO I FOR SOUTHWEST AIRLINES CO
G/1 1/2019          AFS • Alfida.11 01 So,.._                                             611712019
NOTE: SOUTHWEST AIRLINES CO
611012019           MX.S • Molion To Extend i111o For Sorv•ot                             611212019
NOTE: PtaWIIfs' MobOn to Exte-nd Tame for Suwc:.e
G/712019            NAR ·NotiCe Of As>Pe•ranoe                                            6/10/2019
NOTE: Not.ce of Appearance and Assoaatu)n of Counsel
61412019            NOT· Notice                                                           616/2019
NOTE: Notiee or Cl>ange or Law Form
S/2912019           NPO. Nobce Ca.e on Oismissol Calendar                                 S/29/2019
4111/2019           RNM • Returned Moll                                                   4111/2019
NOTE: Returned Mail Minute Entry
3113/2019           OXS • OtderTo Extend Ttmo For Sorv.ce                                 3113/2019
NOTE: OF PROCESS OF PLAINTIFFS COMPLAINT
2112/2019           RNM ·Returned M3il                                                    211212019
NOTE: Rotumed Mall Minute Entry
11'23/20t9          MXS · Mcti.On To Extend Time For Sctv1ce                              1124/2019
NOTE: MOTION TO EXTEND TIME FOR SERVICE
11212019            322 ·ME· Notic:e or Intent To Oos""ss                                 1/2/2019
1012S/2018          COM· Complaint                                                        10129120t8
t012S/2018          CCN • Cert AI1>Jillll0n ·Not SubjOCI                                  1012912018
I 012512016         CSH • Coverslleel                                                     1012912018

                                                                 Case Calendar
Thoro~,.     no   ~londar   ovonts on fllo

                                                                   Judgments
Thoro .are no judgmenl$ on file




http://www.superiorcourt.maricopa.gov/docket/Civi!CourtCases/caselnfo.asp?caseNumber... 8/20/2019
                     Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 3 of 84
 1J the Superior Court of the State of Arizona
 ir ....... &-- ....__ ,.. ___ _ .._
        ~




                                                               Is Interpreter Needed? · OCiJI~ !DEfttlSf.. CLERK
               CV2018-013417                                   If yes, what language:      RECIT·/ED CCB #1
 c                                                                                    .   00Cu·~'
                                                                                               ' f t'":.;r
                                                                                                  1         r~r.i:-'
                                                                                                      . t , t.,,._ ,, !"lc:
                                                                                                                      :.Jv ITOR
                                                                                                                            ,   Y

 CIVIL COVER SHEET- NEW FILING ONLY                                                        18 OCT 25 Pf4 S: 07
                (Please Type or Print)

                                                                            PILEDIIY~ Jlq11--~" .
 Plaintiffs Attorney _E_ri_n_He_rt_z_og_ _ _ _ _ __

 Attorney Bar Number _0_3 0_7_7_0 _ _ _ _ _ __

Plaintiff's Name(s): (List all)       Plaintiff's Address:            Phone#:                Email Address:
Renee Steinaker and David Steinaker, a married couple
4967 East Aire libre Avenue, Scottsdale, AZ 85254
602-872-1585, iflybynight@cox.net
(List additional Plaintiffs on page two and/or attach a separate sheet).

Defendant's Name(s): (list All)
SOUTHWEST AIRLINES CO .., a Texas Corporation; TERRY GRAHAM; RYAN RUSSELL


(List additional Defendants on page two and/or attach a separate sheet)



                                                    NATURE OF ACTION
     (Place an "X" next to the 2!!! case category that most accurately describes your primary case.)

100 TORT MOTOR VEHICLE:                                            130 CONTRACTS:
0101 Non-Death/Personal Injury                                     0131 Account (Open or Stated)
0102 Property Damage·                                              0 132 Promissory Note
0103 Wrongful Death                                                0133 Foreclosure
                                                                   0138 Buyer-Plaintiff
110 TORT NON-MOTOR VEHICLE:                                        0139 Fraud
                                                                   0134 Other Contract (i.e. Breach of Contract)
0111 Negligence                                                    0135 Excess Proceeds-Sale
0112 Product Liability- Asbestos                                   0Construction Defects (Residential/Commercial)
0112 Product Liability- Tobacco                                           0136 Six to Nineteen Structures
0112 Product Liability- Toxic/Other                                       0137 Twenty or More Structures
0113 Intentional Tort
                                                                   150-199 OTHER CIVIL CASE TYPES:
0114 Property Damage
0115 Legal Malpractice                                             0156 Eminent Domain/Condemnation
0115 Malpractice- Other professional                               0151 Eviction Actions (Forcible and Special Detainers)
0117 Premises Liability                                            0152 Change of Name
0118 Slander/Libel/Defamation                                      0153 Transcript of Judgment
0116 Other (Specify) _ _ _ _ __                                    0154 Foreign Judgment
                                                                   0158 Quiet Title
120 MEDICAL MALPRACTICE:                                           0160 Forfeiture
                                                                   0175 Election Challenge
0121 Physician M.D.       0123 Hospital                            0179 NCC-Employer Sanction Action
0122 Physician D.O        0124 Other                                   (A.R.S. §23-212)



©Superior Court of Arizona in Maricopa County                Page 1 of2                                    CV10f- 070118
ALL RIGHTS RESERVED
                  Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Case
                                                                      PageNo.4_of_
                                                                                 84_ __

0180 Injunction against Workplace Harassment                     0191 Declaration of Factual Improper Party Status
0181 Injunction against Harassment                               0193 Vulnerable Adult (A.R.S. §46-451)
0182 Civil Penalty                                               0165 Tribal Judgment
0186 Water Rights (Not General Stream Adjudication)              0167 Structured Settlement (A.R.S. §12-2901)
0187 Real Property                                               0169 Attorney Conservatorships (State Bar)
0 Special Action against Lower Courts                            0170 Unauthorized Practice of Law (State Bar)
   (See Lower Court Appeal cover sheet in Maricopa)              0171 Out-of-State Deposition for Foreign Jurisdiction
01941mmigration Enforcement Challenge                            0172 Secure Attendance of Prisoner
   (A.R.S. §§1-501, 1-502, 11-1051)                              0173 Assurance of Discontinuance
                                                                 01741n-State Deposition for Foreign Jurisdiction
150-199 UNCLASSIFIED CIVIL:                                      0176 Eminent Domain- Light Rail Only
                                                                 0177 Interpleader- Automobile Only
0 Administrative Review                                          0178 Delayed Birth Certificate (A.R.S. §36-333.03)
  (See Lower Court Appeal cover sheet in Maricopa)               0183 Employment Dispute- Discrimination
0150 Tax Appeal                                                  (8]185 Employment Dispute-Other
   (All other tax matters must be filed in the AZ Tax            0196 Verified Rule 45.2 Petition
   Court)                                                        0195(a) Amendment of Marriage License
0155 Declaratory Judgment                                        0195(b) Amendment of Birth Certificate
0157 Habeas Corpus                                               0163 Other _ _- ' - - - - - - - - - - - -
0184 Landlord Tenant Dispute- Other                                             (Specify)
0190 Declaration of Factual Innocence
      (A.R.S. §12-771)



                               RULE 26.2 DISCOVERY TIER or AMOUNT PLEADED:
(State the amount in controversy pleaded or place an "X" next to the discovery tier to which the pleadings allege the case
                                            would belong under Rule 26.2.)

D Amount Pleaded $ - - - - - -                  0 Tier 1         0Tier2          181 Tier 3

                                            EMERGENCY ORDER SOUGHT

D Temporary Restraining Order             0 Provisional Remedy           Dose0 Election Challenge
0 Employer Sanction                       0 Other (Specify) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __


                                   COMMERCIAL COURT (Maricopa County Only)

0 This case is eligible for the Commercial Court under Rule 8.1, and Plaintiff requests assignment of this case to the
  commercial Court. More information on the commercial Court, including the most recent forms, are available on the
  Court's website at https://www.superiorcourt.maricopa.gov/commercial-court/.


Additional Plalntiff(s):




Additional Dafandant(s):




©Superior Court of Arizona in Maricopa County              Page 2 of2                                CV10f- 070118
ALL RIGHTS RESERVED
          Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 5 of 84
                                                                                                             ..
                                                                            CHRIS OEKOSE. CLERK
                                                                              RECEIV~O_I~CB itl
                                                                          noc '"·'r. ~\: T r:: :·<)S \TORY
                                                                          L   J VI 1 1- 1   .   . . . ...




                                                                           18 OCT 25 PM S: 07
 1   Erin A. Hertzog, SBN 030770                              FILED 8...(2:   e·ff~ .
 2   Ill   rl, 1 I<" I<' AN   "f.A~ B   0 SC 0

 3   SEVENTH FLOOR CAMELBACK ESPLANADE II
 4   2525 EAST CAMELBACK ROAD
     PHOENIX, ARIZONA 85016-4237
 5   TELEPHONE: (602) 255-6000
     FACSIMILE: (602) 255-0103
 6
     Email: EAH@tblaw.com
 7   Attorneys for Plaintiff
 8
                              SUPERIOR COURT OF THE STATE OF ARIZONA
 9
10
                                              COUNTY OF MARICOPA

11                                                               cv 2 0 1 8 - 0 , 3 ft 1 7
12
     RENEE STEINAKER AND DAVID                              Case No. - - - - -
     STEINAKER, a married couple,
13
14
                                 Plaintiff,                          CIVIL COMPLAINT

15           v.
16
     SOUTHWEST AIRLINES CO., a Texas
17   Corporation; TERRY GRAHAM; RYAN
     RUSSELL; DEFENDANTS XYZ,
18
     CORPORATIONS 1-X, BLACK AND
19   WHITE PARTNERSHIPS 1-X AND DOES
20
     1-X UNDER FICTITIOUS NAMES.

21                               Defendants.
22
            Plaintiffs Renee Steinaker and David Steinaker ("Plaintiffs") for their cause of action
23
24   against Defendants Southwest Airlines Co., Terry Graham, and Ryan Russell (collectively

25   "Defendants"), alleges:
26
                                            GENERAL ALLEGATIONS
27                                           (Parties and Jurisdiction)
28         1.        Plaintiffs are residents of Maricopa County, State of Arizona and have suffered
          Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 6 of 84




 1   harms as a result the actions taken by one or more of the Defendants in this County and State.
 2
     Both Plaintiffs are flight attendants for Southwest Airlines.
 3
           2.      Defendant Southwest Airlines Co., ("Southwest Airlines") is a Texas
 4
 5   corporation registered to do business in Arizona, File number F00279280, with its principle
 6   place of business 8825 N. 23rd Avenue, Suite 100, Phoenix, AZ 85021.
 7
           3.      Defendant Terry Gene Graham, resides in Lantanta, Denton County, Texas. At
 8
 9   all times relevant hereto, Graham was a licensed pilot for Southwest Airlines.
10         4.      Upon information and belief, at the time that he was transmitting images of
11
     passengers and crew utilizing the lavatory, Graham was armed with a firearm pursuant to his
12
13   position as a Federal Flight Deck Officer.
14         5.      Defendant Ryan Russell resides in Flower Mound, Denton County, Texas.
15
     Russell is a duly licensed pilot. At all times relevant hereto, he was an employee of Southwest
16
17   Airlines.
18         6.      Plaintiffs have sued Defendants XYZ, Corporations 1-X, Black and White
19
     Partnerships I-X and Does I-X under fictitious names. Plaintiffs are informed and believe that
20
21   said Defendants are in some way responsible for the acts complained of herein. When their
22   true identities have been ascertained, Plaintiffs will seek leave of Court to amend the
23
     Complaint.
24
25         7.      Defendants have committed actions and caused events to occur in the County
26   of Maricopa, State of Arizona, which are the foundation of this action and out of which this
27
     action arises. Accordingly, both jurisdiction and venue are proper.
28
                                                    2
           Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 7 of 84




 I                                            Jury Demand
 2          8.       Pursuant to Rule 38 of the Arizona Rules of Civil Procedure, Plaintiffs demand
 3
     a jury trial.
 4
 5                      FACTS COMMON TO ALL CLAIMS FOR RELIEF
 6                   On February 27, 2017, Southwest Airlines Flight 1088 departed Pittsburgh,
            9.
 7
     Pennsylvania at approximately 12:55 p.m. on a non-stop flight to Phoenix, Arizona.
 8
 9         IO.       The aircraft was N8658A, a Boeing 737-800 commercial airliner. The aircraft
IO   had both forward and aft lavatories for use by the passengers and crew.
II
           II.       Graham and Russell, captain and first officer respectively, were commanding
I2
13   Flight I 088. Both remained in the cockpit after takeoff for about two and a half hours.
I4         12.       The remaining crew members included four flight attendants. Each had a
15
     designated "position" which determined the specific responsibilities of each. These duties
16
17   were in addition to the absolute obligation of all of them to provide passenger safety.

18         13.       On the flight, Susan Martinez (hereinafter "Martinez") was in position A.
19
     Lawrence Frank Jackson ("Jackson") was in B, Sandie Pietz ("Pietz") was the C position and
20
21   Plaintiff Renee Steinaker was in the D position.

22         I4.       About two and one-halfhours into Flight 1088, Captain Graham requested that
23
     a flight attendant come forward so that he could use the lavatory. This was consistent with
24
25   Southwest Airlines policy requiring that two persons be in the cockpit at all times.

26         15.       Plaintiff Renee Steinaker responded to the direction of the Captain and reported
27
     to the front of the aircraft and entered the cockpit after he exited.
28
                                                     3
          Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 8 of 84




 1         16.      When Plaintiff Renee Steinaker entered the cockpit she saw an iPad mounted
 2   to the windshield left of the Captain' s seat. She saw live streaming on the video. She identified
 3
     the person on the iPad image to be Graham in the lavatory.
 4

 5         17.      The co-pilot (first officer) Russell was able to see the video from his position in
 6   the cockpit.
 7
           18.      Plaintiff Renee Steinaker immediately asked Russell whether the iPad was "live
 8
 9   streaming" from a camera in the forward lavatory. Russell admitted that it was live streaming.
10   Russell advised Plaintiff Renee Steinaker that there was a camera in the lavatory and that it
11
     was hidden so that no one would ever find it. Russell directed Plaintiff Renee Steinaker not
12
13   to tell anyone about the camera or the recordings because they were on the "downlow."
14         19.      Plaintiff Renee Steinaker took a photograph of the iPad which, at the time, had
15
     the image of Graham in the lavatory, on her cellular telephone. She advised Russell that she
16
17   was taking the photograph to document her observations.
18         20.      Russell advised Plaintiff Renee Steinaker that the cameras were "new" and that
19
     they were on all of Southwest Airlines' 737-800s and that they were in all lavatories aboard
20
21   that flight.
22         21.      Plaintiff Renee Steinaker observed large icons on the iPad beneath the
23
     streaming video that she believed were indicative of video recordings.
24
25         22.      When Graham returned from the lavatory he attempted to hide the iPad from
26   plaintiff. He refused to respond to any questions concerning the recordings.
27
           23.      Immediately after Graham returned from the lavatory Russell left the cockpit
28
                                                     4
          Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 9 of 84




 1   and went to the same lavatory. As required by Southwest Airlines policy, Plaintiff Renee
2
     Steinaker remained in the cockpit until he returned. Graham blocked Plaintiff Renee
3
     Steinaker's observation of the iPad while RusseU was gone, by placing his arm and body to
4
 5   obstruct her view.
6         24.      Plaintiff Renee Steinaker shared her observations and the photographs that she
7
     had taken of the iPad with her fellow flight attendants.
 8
9         25.      Upon arrival in Phoenix, both Graham and Russell immediately disembarked
10   leaving the aircraft unattended by piloting staff. This was both unusual and a violation of
11
     protocol as understood by Plaintiff Renee Steinaker.
12
13        26.      By leaving the aircraft, Graham left a loaded firearm unattended in the cockpit,
14   a violation ofFAA regulations.
15
          27.      Plaintiff Renee Steinaker and other crew members reported the incident,
16
17   providing the photograph of the iPad to Southwest Airlines personnel. Reports were made

18   and written and Southwest Airlines represented to Plaintiff Renee Steinaker and the others
19
     that it would investigate the incident.
20
21        28.      Plaintiff Renee Steinaker became physically ill at the recognition that Graham

22   and Russell had watched and possibly recorded her disrobing and using the toilet. She was
23
     unable to work for several days, sought counseling and continues to have physical, emotional
24
25   and mental injuries as a result of the incident.

26        29.      Upon information and belief, there have been no sanctions taken against
27
     Graham or Russell who continue to pilot aircraft for Southwest Airlines.
28
                                                        5
         Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 10 of 84




 1        30.      At any time, Renee Steinaker may find herself required to serve aboard an
 2   aircraft piloted by either Graham, Russell, or both of them.
 3
          31 .     Plaintiff Renee Steinaker and other flight attendants were directed by Southwest
 4
 5   Airlines to keep what they observed to themselves. Plaintiff Renee Steinaker was directed by
 6   a supervisor that she was not to talk to anybody about what happened. She was warned that
 7
     " if this got out, if this went public, no one, I mean no one, would ever fly our airline again."
 8
 9        32.      Plaintiff Renee Steinaker expressed concern to Southwest Airlines after flight
10   1088 landed because Graham and Russell were scheduled to fly N8658A to Nashville,
11
     Tennessee after a short layover in Phoenix. She asked Southwest Airlines to obtain the cockpit
12
13   voice recorders to document her conversations and also the feed from the iPad and camera.

14   She expressed her concern for the passengers including children who had utilized the lavatory.
15
          33 .     The plane was allowed to leave Phoenix piloted by Graham and Russell with a
16
17   new staff of flight attendants.

18        34.      At all times pertinent to the allegations of this Complaint, Graham and Russell
19
     were acting in furtherance of the business of Southwest Airlines, in the course and scope of
20
21   their employment.

22        35 .     Southwest Airlines is liable for the actions of Graham and Russell based upon
23
     the Arizona doctrine of Respondent Superior.
24
25        36.      Despite plaintiffs observations, the statements made by Russell, the availability

26   of recordings from the cockpit voice recorder, video at airports and seemingly evasive actions
27
     taken by Graham concerning his iPad, both Graham and Russell continue to fly for Southwest
28
                                                     6
         Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 11 of 84




 1   Airlines.
 2
                                         First Cause of Action
 3                                       (Invasion of Privacy)
                                       (Against All Defendants)
 4
          37.      Plaintiffs incorporate by reference all of the previous allegations m this
 5
 6   Complaint as if fully set forth herein.
 7
          38.      Plaintiff Renee Steinaker had a reasonable expectation of privacy when using
 8
     the forward lavatory.
 9
10        39.      Graham and Russell intentionally invaded the privacy of Plaintiff Renee
11
     Steinaker on Southwest Airlines flight 1088 by installing, viewing, watching, recording
12
     and/or playing recordings of plaintiff while she was using the forward lavatory's toilet. See
13
14   A.R.S. §§ 13-1424 and 13-3019.
15
          40.      Russell, an employee and agent of Southwest Airlines, advised Plaintiff Renee
16
     Steinaker that cameras were installed in all of Southwest Airlines' aircraft known as 737-SOOs
17
18   and were placed in all of the lavatories. Plaintiff Renee Steinaker did not believe Russell's
19
     exaggerated assertion, but Southwest Airlines' failure to discipline Graham or Russell and the
20
     secrecy created by Southwest Airlines surrounding the voyeuristic recording(s) caused her to
21
22   reasonably fear that Southwest Airlines knew of the installation of cameras and recording
23
     devices, and that she might have been the victim of video voyeurism in the past while working
24
     for Southwest Airlines.
25
26        41.      Southwest Airlines has permitted pilots Graham and Russell to continue to fly,
27
     without any discipline for the invasion of privacy, thereby ratifying and condoning it.
28
                                                   7
          Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 12 of 84




 1         42.     As a result of the invasion of her privacy, Plaintiff Renee Steinaker has been
 2   damaged.
 3
           43.     Plaintiff Renee Steinaker has been trained that her primary responsibility as a
 4
 5   flight attendant is to provide passenger safety and security. Plaintiff Renee Steinaker has been
 6
     damaged thereby, physically, mentally and in her professional abilities. Plaintiff Renee
 7
     Steinaker' s efforts to stop SWA's invasion of her, other flight crew and passenger invasion of
 8
 9   privacy has further caused serious emotional distress to her, and to her husband, Plaintiff
10   David Steinaker, and the other crew members.
11
                                       Second Cause of Action
12
                      (Intentional or Reckless Infliction of Emotional Distress)
13                                    (Against All Defendants)
14         44.     Plaintiffs incorporate by reference all of the previous allegations in this

15   Complaint as if fully set forth herein.
16
           45.     Graham and Russell intentionally (or recklessly) inflected emotional distress
17
18   upon Plaintiff by recording her while she disrobed and used the toilet facilities in the forward

19   lavatory.
20
           46.     Graham and Russell further intentionally or recklessly inflicted emotional
21
22   distress on Plaintiff Renee Steinaker by directing her to the cockpit, knowing that there was a

23   visible iPad that would record Graham while in the lavatory.
24
           47.     The conduct of Graham and Russell was so extreme and outrageous that it
25
26   exceeded all bounds usually tolerated by decent society and caused serious mental distress to

27   plaintiff.
28
                                                    8
         Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 13 of 84




 1        48.      Graham and Russell continued to inflict emotional injury and distress on
 2
     Plaintiff Renee Steinaker by denying that they had recorded individuals in the forward
 3
     lavatory, by claiming that the event was a "joke," and through other lies and deceptions
 4
 5   intended to damage plaintiffs reputation with her employer Southwest Airlines, her
 6
     colleagues at Southwest Airlines and her passengers.
 7
          49.      Graham and Russell published falsehoods about Plaintiff Renee Steinaker
 8
 9   knowingly or recklessly disregarding the falsity of those statements.
10        50.      To the extent that the misrepresentations by Graham and Russell were
11
     knowingly defamatory and slanderous, as discovery continues, those causes of action may be
12
13   added.
14        51.      Southwest Airlines, by permitting Graham and Russell to continue flying
15
     passengers and crew members without supervision or punishment, knowing that Plaintiff
16
17   Renee Steinaker could be a flight attendant on their aircraft, and by directing Plaintiff Renee
18   Steinaker not to discuss the incident with "anyone," and by failing to inspect the aircraft in
19
     which plaintiff flies to ensure that cameras are not installed in lavatories, inflicted and
20
21   continues to inflict serious physical injury and emotional distress upon her.

22        52.      Defendants Graham, Russell and Southwest Airlines caused severe emotional
23
     distress by extreme and outrageous conduct committed with the intent to cause emotional
24
25   distress or with reckless disregard of the likelihood that such distress would result.
26        53.      As a result, Plaintiff Renee Steinaker has been damaged.
27
28
                                                    9
         Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 14 of 84




 1                                       Third Cause of Action
                                          (Sexual Harassment)
 2                                      (Against All Defendants)
 3        54.      Plaintiffs incorporate by reference all of the previous allegations m this
 4
     Complaint as if fully set forth herein.
 5
 6        55.      Southwest Airlines placed Graham and Russell in positions commanding
 7   aircraft., flight crew and passengers, knowing of Graham and Russell' s aberrant propensities.
 8
          56.      While in flight, plaintiff was a subordinate of Graham and Russell over whom
 9
10   they had the right to discipline, control and instruct.
11        57.      As a result of Southwest Airlines' hiring, retention, and failure to properly train
12
     Graham and Russell and its failure to discipline them after having proof of their aberrant
13
14   propensities and actions, plaintiff was emotionally, physically and mentally injured.

15        58.      As a result, Plaintiff Renee Steinaker has been damaged.
16
                                        Fourth Cause of Action
17                            (Violation of29 U.S.C. § 157- Retaliation)
18                             (Against Defendant Southwest Airlines)
19        59.      Plaintiff incorporates by reference all of the previous allegations m this

20   Complaint as if fully set forth herein.
21
          60.      In the time since the incident, Southwest Airlines has engaged in a pattern of
22
23   retaliation and monitoring efforts to silence and intimidate all four (4) flight attendants on

24   flight 1088, as well as Plaintiff Renee Steinaker's husband, Plaintiff David Steinaker.
25
          61.      Upon information and belief, all of the flight attendants on flight 1088, have
26
27   been repeatedly stalked and monitored by Southwest Airlines managers in a similar

28
                                                     10
         Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 15 of 84




 1   threatening and bizarre manner.
 2        62.      Plaintiff Renee Steinaker has been routinely given performance audits in which
 3
     a manager gate checks her and observes her in person during the entire flight.
 4
 5        63.      Plaintiff David Steinaker was subjected to at least five (5) audits in the course
 6   of a few months following the incident, when in his prior twenty-four (24) of service, he only
 7
     had approximately three (3) audits.
 8
 9        64.      The audits were falsely labeled "team building" efforts as a way to circumvent
10   the company's requirement in the collective bargaining agreement that management
11
     document each performance audit in writing for the flight attendant's personnel file.
12
13        65.      The flight attendants on flight 1088 were subjected to unjustified "random" drug

14   and alcohol testing and, upon information and belief, one flight attendant was forced to
15
     undergo multiple drug tests in a very short period of time.
16
17        66.      The flight attendants on flight 1088, were repeatedly instructed not to disclose

18   the incident to anyone including family, coworkers, the labor union, internal personnel and/or
19
     law enforcement.
20
21        67.      As a result, Plaintiffs have been damaged.

22                WHEREFORE, Plaintiffs request judgment m their favor and against
23
     Defendants as follows:
24
25                 A.     For an award of Plaintiffs actual, consequential and incidental damages

26   in an amount to be determined at trial;
27
                   B.     For an award of Plaintiffs pain and suffering damages caused by
28
                                                   11
              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 16 of 84
.'



      1   Defendants' wrongful acts;
      2                 c.      For special damages including Punitive damages in an amount to be
      3
                 proven at trial;
      4
      5                 F.      For an award of Plaintiffs attorneys' fees and costs incurred in this
      6   matter and any other applicable law or contract provision and any other applicable statute,
      7
          rule or regulation;
      8
      9                 E.      For an award of post-judgment and pre-judgment interest on each
     10
          element of damage, cost or attorneys' fees at the highest legal rate from the date of such
     11
          damage, cost or attorneys' fees was incurred until paid; and
     12
     13                 F.      For such other and further relief as the Court deems just and proper.
     14          RESPECTFULLY SUBMITTED thi~day of October, 2018.
     15
     16
     17
                                             Ill   T II'., FAN   ti\.& BOSOO
     18
     19
                                              By:~           -           -______....,!>

     20                                           Seventh Floor Camelback Esplanade II
                                                  2525 East Camelback Road
     21
                                                  Phoenix, Arizona 85016-4237
     22                                           Attorneys for Plaintiff
     23
     24
     25
     26
     27
     28
                                                        12
                    Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 17 of 84

     Office Distribution .               SUPERIOR COURT OF ARIZONA                                   **FILED"*
                                                                                                     01/02/2019
                                             MARICOPA COUNTY                                   by Superior Court Admin
                                                                                               on behalf of Clerk of the
                        '·                                                                         Supe~or Court
                        '    /



                                                                                                            Ct. Admin
12/29/2018
                                                   COURT ADMINISTRATION                                        Deputy

Case Number: CV2018-013417


Renee Steinaker

V.
Southwest Airlines Co



        The Judge assigned to this action is the Honorable Margaret Mahoney

                                 NOTICE OF INTENT TO DISMISS FOR LACK OF SERVICE

       You are hereby notified that the complaint filed on 10/25/2018 is subject to dismissal pursuant to
       Rule 4 (i) of the Arizona Rules of Civil Procedure. The deadline for completing service is 01/23/2019.
       If the time for completing service has not been extended by the court and no defendants have been
       served by this date,.the case wilJ be ·dismissed without prejudice.

       All documents required to be filed with the court should be electronically filed through Arizona Turbo
       Court at www.azturbocourt.gov.




322 - ME: Notice of Intent to Dismiss Notice   Report Version: {CV025B 1.0.2}               Saturday, 29 December, 2018
                                                                                                              Page 1 of 1
               Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 18 of 84




      Superior Court of Maricopa County - integrated Court Information System
                               Endorsee Party Listing
                                                                                    Case Number: CV2018-013417



: Par~~ame         ·I'   1t!.: ... - .•~At-· . ·-:',t_:.. ·'            ~.j..
                         -:\~~
                            . ..·~ ~.   - .~;."
                                             .    •   •   •
                                                              '.
                                                              'C,   .   .w.--·' . ~-~.-'u·
                                                                                 ~.,.




 David Steinaker                                                                                                 Bar ID: 030770 .. .
 Renee Steinaker
         Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 19 of of
                                                                  Clerk 84the Superior Court
                                                                              *** Electronically Filed ***
                                                                                   K. Dyer, Deputy
                                                                                1/23/2019 4:22:00 PM
                                                                                  Filing ID 10089706




 1   Erin A. Hertzog, SBN 030770
 2
 3   SEVENTH FLOOR CAMELBACK ESPLANADE II
 4   2525 EAST CAMELBACK ROAD
     PHOENIX, ARIZONA 85016-4237
 5   TELEPHONE: (602) 255-6000
 6   FACSIMILE: (602) 255-0103
     Email: EAH@tblaw.com
 7   Attorneys for Plaintiffs
 8
                      SUPERIOR COURT OF THE STATE OF ARIZONA
 9
10                        IN AND FOR THE COUNTY OF MARICOPA

11
12   RENEE STEINAKER AND DAVID                          Case No. CV2018-013417
     STEINAKER, a married couple,
13
14                          Plaintiff,                    MOTION TO EXTEND TIME FOR
                                                                   SERVICE
15          v.
16
     SOUTHWEST AIRLINES CO., a Texas                       (Assigned to the Honorable Margaret
17   Corporation; TERRY GRAHAM; RYAN                                     Mahoney)
     RUSSELL; DEFENDANTS XYZ,
18
     CORPORATIONS I-X, BLACK AND
19   WHITE PARTNERSHIPS I-X AND DOES
     I-X UNDER FICTITIOUS NAMES.
20
21                          Defendants.
22          Pursuant to Ariz. R. Civ. P. 6(b), Plaintiff respectfully moves for a limited extension
23   of time to complete service of process of the Summons and Complaint filed with this Court
24
     on October 25, 2018.
25
            The Arizona Rules of Civil Procedure allows the Court to grant an extension of service
26
     for good cause when “request is made, before the original time or its extension expires.” Ariz.
27
     R. Civ. P. 6(b). A reason of good cause sufficient for an extension of time is when the failure
28
         Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 20 of 84




 1   to act was the result of excusable neglect that a reasonably prudent person under the same
 2   circumstances would have commit. Coconino Pulp & Paper Co. v. Marvin, 83 Ariz. 117
 3   (1957).
 4          Plaintiffs’ Complaint alleges claims for unlawful discrimination and retaliation under
 5   Title VII of the Civil Rights Act.        Plaintiffs properly and timely filed a Charge of
 6   Discrimination with the EEOC as required to exhaust administrative remedies. The Charge
 7   is still pending before the Agency for investigation and no Notice of Right to Sue has been
 8
     issued at this time. At the time Plaintiffs filed the original Complaint, Plaintiffs understood
 9
     that the EEOC investigation was still ongoing and another similarly-situated employee had
10
     filed a similar Charge of Discrimination. Plaintiffs also were informed by their investigator
11
     that early voluntary mediation may be an option between the parties. Accordingly, Plaintiffs
12
     held off on making an immediate request of the Right to Sue Notice on the Charge in order to
13
     ascertain whether it was in their best interest to allow the EEOC to continue with the Charge
14
15   rather than begin litigation of these claims in this action.

16          Unfortunately, in late December 2018 when Plaintiffs would have initiated the request

17   of the Right to Sue Notice in the absence of any meaningful changes at the administrative
18   level, the Federal Government Shutdown occurred and the EEOC closed indefinitely.
19   Plaintiffs have requested the Right to Sue Notice during this time in hopes that the EEOC
20   would reopen before the deadline for service, but unfortunately nothing has changed and until
21   the EEOC is reopened, there are no staff members to accept and process the request.
22          Plaintiffs’ believe it would be in all parties’ best interest to extend the deadline for
23   service of process in order for the full allegations to be included in Complaint as opposed to
24
     serving an Amended version without these claims and pursuing litigation only to amend at a
25
     later date and add the claims back in. This is to save all parties costs and time. Therefore,
26
     Plaintiffs respectfully request that the deadline to serve their Complaint be extended for
27
     another ninety (90) days. Plaintiffs have no intention of delaying service of process, however,
28
                                                     2
           Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 21 of 84




 1   once the shutdown ceases and the EEOC re-opens. Therefore, Plaintiffs do not intend to take
 2   the full ninety (90) days if a Right to Sue Notice is received earlier. A proposed order has
 3   been filed contemporaneously herewith.
 4          RESPECTFULLY SUBMITTED this 23rd day of January 2019.
 5
 6
 7
 8                                     By: /s/ Erin A. Hertzog
                                           Erin A. Hertzog
 9                                         Seventh Floor Camelback Esplanade II
10                                         2525 East Camelback Road
                                           Phoenix, Arizona 85016-4237
11                                         Attorneys for Plaintiffs
12
13   ORIGINAL of the foregoing filed via
14   AZTurbo Court this 23rd day of January 2019.

15
16
     By:    /s/Kelley Irish
17
18
19
20
21
22
23
24
25
26
27
28
                                                  3
         Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 22 of 84
                                                                      Clerk of the Superior Court
                                                                      *** Electronically Filed ***
                                                                          COC Auto-Accept
                                                                        2/12/2019 3:11:35 PM
                                                                          Filing ID 10154070




                                                                       File Stamp




                              CLERK OF THE COURT
                           SUPERIOR COURT OF ARIZONA
                                  Returned Mail



ICIS Docket Number:
                                        Case Number:
4
                                        CV2018013417
Document Title:
                                        Returned Mail Received For:
ME: Notice Of Intent To Dismiss
                                        Renee Steinaker
File Date:
                                        At the following Address:
1/2/2019                                4967 E AIRE LIBRE AVE,
                                        Scottsdale, Arizona 85254
Hearing Date if applicable:




                                        Prepared by: fhorst


Re-Mail date if applicable: 1/10/2019

Re-Mail Address if applicable:
6975 E PRINCESS DR APT 1028
PHOENIX AZ 85054




Docket Code: RNM                                                                    Page 1
(lrd: 09/07/2018)
         Case
Granted with  2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 23
             Modifications                                          of of
                                                                  Clerk 84the Superior Court
      ***See eSignature page***                                            *** Electronically Filed ***
                                                                                 C. Mai, Deputy
                                                                             3/13/2019 8:00:00 AM
                                                                               Filing ID 10241528




  1
  2
  3
  4
  5
  6                         SUPERIOR COURT OF THE STATE OF ARIZONA
  7                               IN AND FOR THE COUNTY OF MARICOPA
  8
        RENEE STEINAKER AND DAVID                     Case No. CV2018-013417
  9     STEINAKER, a married couple,
 10
                                  Plaintiff,            ORDER EXTENDING TIME FOR
 11                                                       SERVICE OF PROCESS OF
 12             v.                                        PLAINTIFFS’ COMPLAINT
 13     SOUTHWEST AIRLINES CO., a Texas
 14     Corporation; TERRY GRAHAM; RYAN
        RUSSELL; DEFENDANTS XYZ,
 15     CORPORATIONS I-X, BLACK AND
 16     WHITE PARTNERSHIPS I-X AND DOES
        I-X UNDER FICTITIOUS NAMES.
 17
 18                               Defendants.
 19
                The Court having considered Plaintiff’s Motion to Extend Time for Service, and
 20
         good cause appearing,
 21
 22             IT IS ORDERED granting the Motion and extending the deadline for service of
 23
         process until 90 days from this date.
 24
 25             DATED this ___ day of March, 2019.
 26
 27                                                  Honorable Margaret R. Mahoney
 28                                                  Maricopa County Superior Court Judge
          Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 24 of 84
eSignature Page 1 of 1
                      Filing ID: 10241528 Case Number: CV2018-013417
                                  Original Filing ID: 10089706
_______________________________________________________________________________
Granted with Modifications




                                                      /S/ Margaret Mahoney Date: 3/12/2019
                                                      _____________________________
                                                      Judicial Officer of Superior Court
            Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 25 of 84

                                      ENDORSEMENT PAGE
CASE NUMBER: CV2018-013417                   SIGNATURE DATE: 3/12/2019
E-FILING ID #: 10241528                        FILED DATE: 3/13/2019 8:00:00 AM


   ERIN A HERTZOG




   RENEE STEINAKER
   4967 E AIRE LIBRE AVE SCOTTSDALE AZ 85254




   RYAN RUSSELL
   NO ADDRESS ON RECORD




   SOUTHWEST AIRLINES CO
   8825 N 23RD AVE STE 100 PHOENIX AZ 85021




   TERRY GRAHAM
   NO ADDRESS ON RECORD
         Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 26 of 84
                                                                       Clerk of the Superior Court
                                                                       *** Electronically Filed ***
                                                                            COC Auto-Accept
                                                                         4/11/2019 10:55:50 AM
                                                                           Filing ID 10345603




                                                                        File Stamp




                              CLERK OF THE COURT
                           SUPERIOR COURT OF ARIZONA
                                  Returned Mail



ICIS Docket Number:
                                         Case Number:
7
                                         CV 2018-013417
Document Title:
                                         Returned Mail Received For:
OXS - Order To Extend Time For Service
                                         RENEE STEINAKER
File Date:
                                         At the following Address:
3/13/2019                                4967 E AIRE LIBRE AVE
                                         SCOTTSDALE AZ 85254
Hearing Date if applicable:




                                         Prepared by: Ballachandas


Re-Mail date if applicable: 3/29/2019

Re-Mail Address if applicable:
6975 E PRINCESS DR APT 1028
PHOENIX AZ 85054




Docket Code: RNM                                                                     Page 1
(lrd: 09/07/2018)
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19Clerk
                                                                                  Page     27Superior
                                                                                      of the  of 84 Court
                                                                                        *** Electronically Filed ***
                                                                                             M. Cain, Deputy
                                                                                           6/4/2019 4:08:00 PM
                                                                                            Filing ID 10524266

                   1         CRONUS LAW, PLLC
                   2   Erin A. Hertzog, AZ Bar No. 030770
                       2601 E Thomas Rd., Ste. 235
                   3
                       Phoenix, AZ 85016
                   4   Phone: (480) 467-3188
                       Fax: (480) 718-8575
                   5
                       eah@cronuslaw.com
                   6   Attorneys for Plaintiffs
                   7
                                      SUPERIOR COURT OF THE STATE OF ARIZONA
                   8
                                                    COUNTY OF MARICOPA
                   9
              10       RENEE STEINAKER AND DAVID                    Case No.: CV2018-013417
                       STEINAKER, a married couple;
              11
              12                    Plaintiffs,                        NOTICE OF CHANGE OF LAW
CRONUS LAW, PLLC




                                                                                 FIRM
              13       vs.
              14       SOUTHWEST AIRLINES CO., a Texas
                       Corporation; TERRY GRAHAM; RYAN              (Assigned to the Hon. Margaret Mahoney)
              15
                       RUSSELL; DEFENDANTS XYZ,
              16       CORPORATIONS 1-X, BLACK AND
                       WHITE PARTNERSHIPS 1-X AND
              17
                       DOES 1-X UNDER FICTITIOUS
              18       NAMES;
              19
                                    Defendants.
              20
                             PLEASE TAKE NOTICE that Erin A. Hertzog, Plaintiff’s attorney in the above-
              21
                       captioned matter, is no longer affiliated with Tiffany & Bosco, P.A. Mrs. Hertzog is now
              22
                       affiliated with Cronus Law, PLLC, located at:
              23
              24
                                                        Cronus Law, PLLC
              25                                    2601 E. Thomas Rd., Ste. 235
                                                        Phoenix, AZ 85016
              26                                        Tel: (480) 467-3188
              27                                        Fax: (480) 718-8575
                                                    Email: eah@cronuslaw.com.
              28

                                                                 -1-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 28 of 84




                   1         RESPECTFULLY submitted this 4th day of June, 2019.
                   2                                         CRONUS LAW, PLLC
                   3
                   4                                   By: /s/Erin A. Hertzog
                                                          Erin A. Hertzog
                   5                                      2601 E Thomas Rd., Ste. 235
                                                          Phoenix, AZ 85016
                   6
                                                          Attorneys for Plaintiffs
                   7
                   8   ORIGINAL electronically filed
                       this same date via TurboCourt.com
                   9
              10       By: /s/Tess Beimler
              11
              12
CRONUS LAW, PLLC




              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                              -2-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 29 of of
                                                                                       Clerk 84the Superior Court
                                                                                               *** Electronically Filed ***
                                                                                                    T. Hays, Deputy
                                                                                                 6/7/2019 11:21:00 AM
                                                                                                   Filing ID 10536630

                   1         CRONUS LAW, PLLC
                   2   Larry Cohen, AZ Bar No. 010192
                       Jeff Bouma, AZ Bar No. 011808
                   3
                       Erin Hertzog, AZ Bar No. 030770
                   4   Joel Fugate, AZ Bar No. 031739
                       2601 E Thomas Rd., Ste. 235
                   5
                       Phoenix, AZ 85016
                   6   Phone: (480) 467-3188
                       Fax: (480) 718-8575
                   7   eah@cronuslaw.com
                   8   Attorneys for Plaintiffs
                   9
                                      SUPERIOR COURT OF THE STATE OF ARIZONA
              10
                                                   COUNTY OF MARICOPA
              11
              12       RENEE STEINAKER AND DAVID                   Case No.: CV2018-013417
CRONUS LAW, PLLC




                       STEINAKER, a married couple;
              13
              14                    Plaintiffs,                       NOTICE OF APPEARANCE AND
                                                                       ASSOCIATION OF COUNSEL
              15       vs.

              16       SOUTHWEST AIRLINES CO., a Texas             (Assigned to the Hon. Margaret Mahoney)
                       Corporation; TERRY GRAHAM; RYAN
              17
                       RUSSELL; DEFENDANTS XYZ,
              18       CORPORATIONS 1-X, BLACK AND
                       WHITE PARTNERSHIPS 1-X AND
              19       DOES 1-X UNDER FICTITIOUS
              20       NAMES;
              21                    Defendants.
              22
                             NOTICE IS HEREBY GIVEN that Larry Cohen, Jeff Bouma and Joel Fugate with
              23
                       the law firm of Cronus Law, PLLC do hereby appear and associate with Erin Hertzog with
              24
                       the law firm of Cronus Law, PLLC as counsel of record for Plaintiffs Renee and David
              25
                       Steinaker.
              26
              27             RESPECTFULLY submitted this 7th day of June, 2019.

              28       ///

                                                                -1-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 30 of 84




                   1                                         CRONUS LAW, PLLC
                   2
                   3                                   By: /s/Erin A. Hertzog
                                                          Erin A. Hertzog
                   4                                      2601 E Thomas Rd., Ste. 235
                                                          Phoenix, AZ 85016
                   5
                                                          Attorneys for Plaintiffs
                   6
                   7   ORIGINAL electronically filed
                       this same date via TurboCourt.com
                   8
                   9   By: /s/Tess Beimler
              10
              11
              12
CRONUS LAW, PLLC




              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                              -2-
                               Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 31 of of
                                                                                        Clerk 84the Superior Court
                                                                                                   *** Electronically Filed ***
                                                                                                        K. Dyer, Deputy
                                                                                                     6/10/2019 5:38:00 PM
                                                                                                       Filing ID 10544926

                   1           CRONUS LAW, PLLC
                   2   Larry Cohen, AZ Bar No. 010192
                       Jeff Bouma, AZ Bar No. 011808
                   3
                       Erin Hertzog, AZ Bar No. 030770
                   4   Joel Fugate, AZ Bar No. 031739
                       2601 E Thomas Rd., Ste. 235
                   5
                       Phoenix, AZ 85016
                   6   Phone: (480) 467-3188
                       Fax: (480) 718-8575
                   7   jeff@cronuslaw.com
                   8   Attorneys for Plaintiffs
                   9
                                       SUPERIOR COURT OF THE STATE OF ARIZONA
              10
                                                      COUNTY OF MARICOPA
              11
              12       RENEE STEINAKER AND DAVID                      Case No.: CV2018-013417
CRONUS LAW, PLLC




                       STEINAKER, a married couple;
              13
              14                     Plaintiffs,                      PLAINTIFFS’ MOTION TO EXTEND
                                                                            TIME FOR SERVICE
              15       vs.

              16       SOUTHWEST AIRLINES CO., a Texas                   (EXPIDITED RULING REQUESTED)
                       Corporation; TERRY GRAHAM; RYAN
              17
                       RUSSELL; DEFENDANTS XYZ,
              18       CORPORATIONS 1-X, BLACK AND
                       WHITE PARTNERSHIPS 1-X AND                     (Assigned to the Hon. Margaret Mahoney)
              19       DOES 1-X UNDER FICTITIOUS
              20       NAMES;
              21                     Defendants.
              22
                               Plaintiffs, by and through undersigned counsel, hereby move pursuant to Ariz. R.
              23
                       Civ. P. 4(i), for an immediate Order extending the time for service of the Summons and
              24
                       Complaint from the current deadline of June 11, 2019 to a time of no less than ninety (90)
              25
                       days.
              26
                               Undersigned Counsel is filing this second request to extend the time for service of
              27
                       process on Plaintiffs behalf. There is good cause for the Court to grant this Motion, as
              28

                                                                   -1-
                               Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 32 of 84




                   1   undersigned counsel has only recently been formally retained. A Notice of Appearance
                   2   and Association of Counsel was filed on June 7, 2019. More importantly, it was just
                   3   discovered that this motion was necessary. Plaintiffs had believed that previous counsel
                   4   intended to, and in fact would, ensure that the Complaint was served on all Defendants
                   5   before the deadline of June 11, 2019 set by the Court in response to Plaintiffs’ first motion
                   6   to extend the time for service. For reasons not yet understood by undersigned counsel, that
                   7   was not done and no arrangements to serve the Defendants, who are Southwest Airlines a
                   8   Texas corporation and two of its pilots, who are also Texas residents, but who obviously
                   9   could be anywhere in the United States on any given day, were made. Undersigned
              10       Counsel is diligently trying to get the Defendants served, but may not be able to do so to
              11       comply with the Court’s order. Rather than risk violating the service deadline, undersigned
              12       counsel is preemptively and prophylactically seeking relief from the Court now. 1
CRONUS LAW, PLLC




              13              Factual and Historical Basis for Motion
              14              Since the inception of this case up until Thursday, June 6, 2019, Plaintiffs have
              15       been represented exclusively by the law firm of Tiffany & Bosco, P.A. (“Tiffany &
              16       Bosco”) (See attached as Exhibit A). During this interval, Plaintiffs and their fellow co-
              17       worker on the affected flight, filed complaints with the EEOC and participated in internal
              18       meetings requested by their employer, Southwest Airlines. These included a meeting in
              19       which Southwest Airlines provided a “forensic” computer evidence demonstration. Up
              20       until her departure from the firm on April 24, 2019, the listed attorney of record appearing
              21       in this case for Tiffany & Bosco was Erin A. Hertzog. Despite the fact that Mrs. Hertzog’s
              22       official last day with Tiffany & Bosco was over forty days ago. Unbeknownst to Plaintiffs,
              23
              24
                       1
                         Undersigned counsel intended to have this Motion filed no later than Friday, June 7, 2019;
              25       however, in the afternoon of Friday, June 7th, 2019, undersigned counsel was informed that there
              26       was a death in Mrs. Hertzog’s family. This complicated the efforts by undersigned counsel to
                       confirm that the factual and historical information set forth herein, upon which this Motion is
              27       based, was accurate, as required by A.R.C.P 11. As a result, Plaintiffs will have to supplement
                       the record with the executed sworn statement which will be attached as Exhibit “A." Undersigned
              28       counsel apologizes for any inconvenience this delay has caused the Court.
                                                                     -2-
                               Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 33 of 84




                   1   up to the date undersigned counsel was retained, the case was not treated as an “active
                   2   client matter” by Tiffany & Bosco. Until June 6, 2019, Plaintiffs in good faith, believed
                   3   that Tiffany & Bosco was committed to ensuring that no important deadlines, like serving
                   4   the Complaint, would be missed.
                   5          From April 24, 2019 to June 6, 2019, Tiffany & Bosco continued to represent
                   6   Plaintiffs but, for reasons unclear to Plaintiffs and undersigned counsel, did not assign
                   7   another attorney at the firm to replace the departed Mrs. Hertzog as counsel of record.
                   8   Nor did Tiffany & Bosco file the Notice of Disassociation for Mrs. Hertzog that was
                   9   drafted in advance of her departure. Written Notices of Dissociation were prepared in all
              10       of Mrs. Hertzog’s active court and administrative cases in compliance with the written
              11       transition plan created by Mrs. Hertzog and Tiffany & Bosco following her notice of
              12       resignation in early March 2019. 2 She, in good faith, expected that it would be filed and
CRONUS LAW, PLLC




              13       she would be removed as counsel of record for Plaintiffs, even though she was aware that
              14       Plaintiffs might seek entirely new counsel after she left the firm. Although Tiffany &
              15       Bosco was made aware that Plaintiffs were interviewing other firms and there was a
              16       possibility that Cronus Law, PLLC (“Cronus Law”) may represent Plaintiffs in this action
              17       as early as mid-May, they did not notify Cronus Law of the June 11, 2019 deadline to
              18       serve Defendants’ until June 4, 2019 (See attached as Exhibit B). Plaintiffs didn’t discover
              19       Tiffany & Bosco’s apparent lack of intent to attempt to serve Defendants until the actual
              20       file was received on June 6, 2019. Undersigned counsel’s limited review of the file
              21       confirms that, following Mrs. Hertzog’s firm departure, Tiffany & Bosco did not take any
              22       steps during the six-week period to serve the Defendants before the new deadline of June
              23       11, 2019.
              24
              25       2
                         Mrs. Hertzog provided Tiffany & Bosco with a month and a half of advanced notice of her
              26       departure from the firm. Plaintiffs were given three options regarding representation: (1) stay at
                       Tiffany & Bosco, (2) transfer to a new firm of their choosing or, (3) terminate the representation
              27       and get a copy of their file. Plaintiffs understood that Tiffany & Bosco valued the case and wanted
                       to continue to represent them, if they so choose and that no important deadlines would be allowed
              28       to expire while they were still represented by the firm.
                                                                      -3-
                               Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 34 of 84




                   1          Tiffany & Bosco also retained sole possession of the client file until June 6, 2019.
                   2   Plaintiffs attempted to get a copy of their file during the weeks preceding retention of
                   3   Cronus Law so they could intelligently weigh their options. On May 13, 2019, Plaintiffs
                   4   requested their client file in writing from Tiffany & Bosco. They were told they had a
                   5   small balance on their account that needed to be paid first. 3 Despite multiple follow up
                   6   attempts, Plaintiffs did not hear back from Tiffany & Bosco on either the status of their
                   7   file and or the resolution of their “balance” until May 23, 2019, when Tiffany & Bosco
                   8   informed Plaintiffs it required a signed document regarding payment of the balance on
                   9   their account before it would release an electronic copy of the clients’ file. The following
              10       week, Plaintiffs left several messages with Tiffany & Bosco regarding the file, but they
              11       were not returned. On Thursday, May 30, 2019, Plaintiffs finally heard back from Tiffany
              12       & Bosco and were told their file would be ready by Monday, June 3, 2019 or Tuesday,
CRONUS LAW, PLLC




              13       June 4, 2019 at the latest. On Tuesday, June 4, 2019, Plaintiffs, Mrs. Hertzog and attorneys
              14       from Cronus Law met in person and Cronus agreed to take over the case as counsel of
              15       record. 4 Plaintiffs personally went directly from Cronus Law to Tiffany & Bosco’s office
              16       to obtain a copy of the file. They were informed that their file was not ready despite the
              17       firm’s assurances that it would, in fact, be ready for pick up no later than Tuesday, June
              18       4. Tiffany & Bosco informed them that it was not possible for the firm to provide either
              19       Plaintiffs or Cronus Law a copy until Thursday, June 6, 2019. This was confirmed via
              20       email correspondence from Tiffany & Bosco that same day (See attached as Exhibit C).
              21              The client file contained critical updates on the matter, as well as several documents
              22       that either were necessary for serving Defendants and/or that prevented Plaintiffs from
              23
              24
                       3
                         As the Court is well aware, the Ethical Rules do not permit an attorney or firm to hold a clients
              25       file hostage to an unpaid bill or balance, especially on a contingent fee case where no attorney
              26       fees are owed, only (arguably) the costs of the case.
                       4
                         On May 1, 2019, Mrs. Hertzog began working as a contract attorney for Cronus Law. Mrs.
              27       Hertzog provides discrete contract legal services from a remote location. She is not an employee
                       of the firm. Mrs. Hertzog acted as an intermediator between Cronus, Plaintiffs and her old firm
              28       and is expected to play a continuing, but limited role in this case.
                                                                      -4-
                                  Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 35 of 84




                   1   understanding the precise status of their matter. This included items such as the list of
                   2   docketed deadlines for the matter, conformed copies of the Complaint, Summons and
                   3   initial filings for serving Defendants, draft versions of these filings for purposes of
                   4   preparing amended versions, records related to the current status of Plaintiffs’ Equal
                   5   Employment Opportunity Commission (“EEOC”) Charge of Discrimination and the
                   6   corresponding request for the Notice of Right to Sue, a copy of the March 13, 2019 Court
                   7   Order that provides June 11, 2019 as the deadline for serving Defendants and other similar
                   8   items. 5
                   9          Legal Standard
              10              A.R.Civ.P 4(i) states:
              11
                              Summons, (i) Time Limit for Service. If a defendant is not served with
              12              process within 90 days after the complaint is filed, the court--on motion, or
CRONUS LAW, PLLC




                              on its own after notice to the plaintiff--must dismiss the action without
              13
                              prejudice against that defendant or order that service be made within a
              14              specified time. But if the plaintiff shows good cause for the failure, the court
                              must extend the time for service for an appropriate period. This Rule 4(i)
              15              does not apply to service in a foreign country under Rules 4.2(i), (j), (k),
              16              and(i.)
              17
                              Arizona Law states that the test is whether the party has demonstrated good cause
              18
                       justifying an extension of the time to serve. Here, Plaintiffs have done everything a
              19
                       reasonable plaintiff could do to ensure that the case was timely reviewed, filed and served.
              20
                       A party acts diligently by obtaining competent counsel to investigate, file and serve the
              21
                       complaint and moving expeditiously to obtain new counsel when their old counsel is no
              22
                       longer willing or able to continue with representation in the case. Plaintiffs did that. It is
              23
                       hard to understand what more a party can or should do to comply with the drafter’s intent.
              24
              25
                       5
              26        Plaintiff formally requested the Notice of Right to Sue from the EEOC back on March 7, 2019
                       (See attached as Exhibit D). Unfortunately, the EEOC has yet to provide the requested Notice or
              27       give any indication of when Plaintiff can expect to receive the Notice and as a result, Plaintiffs
                       are required to file an Amended Complaint removing the discrimination and retaliation claims as
              28       separate counts before serving Defendants due to a lack of subject matter jurisdiction.
                                                                      -5-
                               Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 36 of 84




                   1          While the rule specifically states the “good cause” is required, it is generally
                   2   understood in the exercise of due diligence by the Plaintiff to serve Defendants, Arizona
                   3   and Federal case law does recognize that there are distinctions between “good cause” for
                   4   a party and good cause for their attorneys. Courts try very hard not to punish innocent and
                   5   diligent parties for failure of their attorneys.
                   6          Further, Courts routinely grant extensions of time when new counsel is being
                   7   sought or has just been obtained, and needs time to prepare to take over the case. That is
                   8   also the case here. Finally, Arizona law holds that the need to demonstrate good cause is
                   9   not absolute, that a party can still obtain an extension of time to serve, even when it cannot
              10       show good cause, especially if the party seeks relief before the deadline passes.
              11
              12              In addition, several federal cases support Maher's position: the language of
CRONUS LAW, PLLC




                              Rule 4(i), Ariz. R. Civ. P., allows a trial court to extend the time for service,
              13              even absent a showing of good cause. See Panaras v. Liquid Carbonic
                              Indus. Corp., 94 F.3d 338, 340 (7th Cir.1996) ( “where good cause is shown,
              14
                              the court has no choice but to extend the time for service ... [i]f, however,
              15              good cause does not exist, the court may, in its discretion, either dismiss the
                              action without prejudice or direct that service be effected within a specified
              16              time”); Espinoza v. United States, 52 F.3d 838, 840–41 (10th Cir.1995)
              17              (“The plain language of Rule 4(m) ... broadens the [trial] court's discretion
                              by allowing it to extend the time for service even when the plaintiff has not
              18              shown good cause.”). These cases are particularly compelling in light of the
              19              fact that the federal rule was amended to its current version in 1993, and
                              Arizona's 1996 rule change mirrors the federal change. See Ritchie v. Grand
              20              Canyon Scenic Rides, 165 Ariz. 460, 462, 799 P.2d 801, 803 (1990)
              21              (“Whenever feasible our courts have looked to the origin and interpretation
                              of federal counterparts for guidance in construing the Arizona rules.”); see
              22              also Orme Sch. v. Reeves, 166 Ariz. 301, 304, 802 P.2d 1000, 1003 (1990)
              23              (“uniformity in interpretation of our rules and the federal rules is highly
                              desirable”). In short, we reject appellees' assertion that current Rule 4(i)
              24              “makes it clear that the court ‘shall’ dismiss the action unless the ‘plaintiff
              25              shows good cause for the failure.’” Maher v. Urman, Ariz. 543, 547
                              (Ariz.App. 2005).
              26
              27              The trial court is required to weigh the potential prejudice to each of the parties if
              28       a motion to extend is granted or denied. Here, there can be no prejudice to Southwest

                                                                      -6-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 37 of 84




                   1   Airlines or its employee parties. As is discussed above, Plaintiffs went through the
                   2   grievance procedures the airline requires before initiating a complaint at the EEOC. The
                   3   Defendants are not only aware of the nature of Plaintiffs claims, but have formally
                   4   responded to them in administrative proceedings. Plaintiffs’ original request for an
                   5   extension to serve the Summons and Complaint was to permit Plaintiffs’ additional time
                   6   to request and receive a “Notice of Right to Sue” from the EEOC on the pending Charge
                   7   of Discrimination for Plaintiff Renee Steinaker. Plaintiffs are still waiting for the EEOC’s
                   8   response to their request for a formal notice of their right to sue. Once that is issued, the
                   9   Complaint will have to be amended. Under these facts, it is difficult, if not impossible, to
              10       see how any of the Defendants would be prejudiced by granting a second extension to
              11       serve. The second extension will very likely result in Defendants being served with a First
              12       Amended Complaint which will be the Complaint which they must answer and defend.
CRONUS LAW, PLLC




              13              In contrast, denial of the motion will have significant negative impacts on both
              14       Plaintiffs and their former attorney of record, none of which are warranted or serve the
              15       interests of justice. When Plaintiffs finally received their client file for the first time on
              16       June 6, 2019, there were only 5 days left to serve the Complaint on the Defendants. While
              17       it is possible Plaintiffs may succeed is serving Southwest Airlines’ Statutory Agent, it was
              18       impossible for Plaintiffs to locate and serve the two pilots, whose schedule and locations
              19       are unknown to them. This is especially true if the pilots are on duty. Even if Plaintiffs
              20       could have discovered where they are flying to and from in the next 24-36 hours, it is
              21       unlikely a process server could get through airport security, onto the plane and into the
              22       cockpit to serve them. Indeed, it is hard to see any public benefit from forcing Plaintiffs
              23       to try to actually do such a thing, given the likely interruption to the normal operations of
              24       both the airport and plane where this potential attempted service would occur. Simply put,
              25       the potential risks and dangers of forcing Plaintiffs to attempt such a rushed service far
              26       outweighs any likely benefit. The Court should therefore exercise it discretion and allow
              27       Plaintiffs a reasonable extension to accomplish an orderly and proper service which does
              28       not put passenger, pilots, planes and process servers at risk.

                                                                    -7-
                               Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 38 of 84




                   1          Conclusion
                   2          Undersigned counsel and his firm have diligently been working since June 6th to
                   3   discover and meet the June 11, 2019 deadline to serve. However, as the EEOC has failed
                   4   to issue the requested notice of right to sue, Undersigned Counsel has had to redraft the
                   5   complaint to remove the language relating to that notice. This means Southwest Airlines
                   6   will be timely served with an accurate complaint on June 11th, but the time constraints to
                   7   locate and serve the individual pilots are impossible to work around, especially since they
                   8   are both out-of-state residents. If additional time is not granted and this matter is
                   9   dismissed, one or more of Plaintiffs’ claims will be rendered untimely under the applicable
              10       statute of limitations. Plaintiffs respectfully suggest that the above facts establish that good
              11       cause and due diligence on behalf of Plaintiffs and their current counsel for this second
              12       request for an extension to serve and that, further, the lack of prejudice to Defendants and
CRONUS LAW, PLLC




              13       the hardship and prejudice to Plaintiffs if the motion is denied tip the scales in favor of
              14       granting the motion.
              15              Accordingly, Plaintiffs respectfully request that the time for service of the
              16       Summons and Complaint for all Defendants be extended for an additional ninety (90)
              17       days. In the meantime, Plaintiffs continue their good faith efforts to serve the Defendants,
              18       including making all reasonable attempts possible to meet the June 11, 2019 deadline.
              19              RESPECTFULLY submitted this 10th day of June, 2019.
              20
                                                                   CRONUS LAW, PLLC
              21
              22
                                                            By: /s/Jeff Bouma
              23                                               Jeff Bouma
                                                               2601 E Thomas Rd., Ste. 235
              24
                                                               Phoenix, AZ 85016
              25                                               Attorneys for Plaintiffs
              26       ORIGINAL electronically filed
              27       this same date via TurboCourt.com

              28       By: /s/Tess Beimler

                                                                     -8-
    Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 39 of 84





      
 (;+,%,7%
    





          Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 40 of 84


From:                  Sara L. Hammond
To:                    Erin Hertzog; Tess Beimler
Cc:                    Yash Pahwa
Subject:               Steinaker | Service of Process deadline 6/11/19
Date:                  Tuesday, June 4, 2019 7:10:17 AM
Attachments:           4H55010-Amended Complaint DRAFT 1 11 19.DOCX
                       4GK5497-Complaint STAMPED 10 25 18.PDF
                       4GH1640-SWA Complaint 10-22-18.DOCX
                       4IF1499-Deadline notes.DOCX
                       4IF1489-Steinaker Deadline Assistant.PDF
                       4GI1304-Summons DRAFT 10-25-18.DOCX
                       4GK5479-Summons STAMPED 10 25 18.PDF
                       4GI1295-Jury Demand DRAFT 10-25-18.DOCX
                       4GI1291-Cert of Comp Arbitration DRAFT 10-25-18.DOCX
                       4GK5482-Pltf Demand for Jury Trial STAMPED 10 25 18.PDF
                       4GK5491-Cert of Compulsory Arbitration STAMPED 10-25-18.PDF


Erin and Tess,

I should have Steinaker on a disc for you by end of day Thursday. But since the Service deadline is
next Tuesday, I wanted to get you those documents so that you could have review and editing time
if needed. Please let me know if I can send anything else to you. I will be out most of today, so please
text me if you need something urgently. Otherwise, I will be checking my email sporadically in the
next 24 hours.

Thanks.

Sara L. Hammond | Legal Assistant | 602.255.6076
shammond@tblaw.com | Website




CONFIDENTIALITY NOTICE: The information contained in this message may be protected by the attorney-client privilege. If you believe
that it has been sent to you in error, do not read it. Please immediately reply to the sender that you have received the message in error,
then delete it. Thank you.
    Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 41 of 84





      
 (;+,%,7&
    





        Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 42 of 84


From:                Sara L. Hammond
To:                  John Steinaker
Cc:                  J. Lawrence McCormley; Rylie Knudsen; Sunny Barnes; Rhonda J. Glazebrook; Erin Hertzog; Tess Beimler; Yash
                     Pahwa
Subject:             RE: File Transfer
Date:                Tuesday, June 4, 2019 11:52:17 PM
Attachments:         Steinaker Service of Process deadline 61119.msg




John,

I am sorry for the late reply to this email. I was out of the office today, but I understand you came by to pick up your
file and would like to pick it up Wednesday morning. Unfortunately, that isn't possible, as I will be out of the office
on Wednesday as well. Your file will be ready for pick up on Thursday after 3:00pm at our front desk.

Knowing that there is a deadline for your case next week, I sent the attached email to Erin this morning with the
necessary materials for her to meet the deadline.

I am sorry this transfer process has taken longer than you anticipated. We only received your permission to transfer
your file last Thursday, May 30th, and it normally takes at least 3-5 days to finalize a file transfer. With my time out
of office this week, we are doing our best to still meet this time frame.

I have copied both Larry and Erin so that they can be aware of your concerns. I have also copied Erin's new
assistant, so that she is aware that you will be picking up your file from our office and delivering it to her office. I
will send you an email confirmation on Thursday once your file is at the front desk for pick up.

Thank you for your patience through this process.

Regards,

Sara L. Hammond | Legal Assistant | 602.255.6076
shammond@tblaw.com | Website



CONFIDENTIALITY NOTICE: The information contained in this message may be protected by the attorney-client
privilege. If you believe that it has been sent to you in error, do not read it. Please immediately reply to the sender
that you have received the message in error, then delete it. Thank you.

-----Original Message-----
From: John Steinaker [mailto:flynmoney@icloud.com]
Sent: Tuesday, June 4, 2019 9:57 AM
To: Sara L. Hammond <SHammond@tblaw.com>
Subject: File Transfer

Hi Sara,
I spoke with Erin and our file has not yet been transferred to Cronus Law. I left a voicemail this morning checking
in on the status. Is there any way I can stop by Tiffany and Bosco to pick it up? As we have a deadline approaching.

Best Regards,
John & Renee Steinaker

Sent from my iPhone
    Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 43 of 84





      
 (;+,%,7'
    





      Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 44 of 84
                                                                         Erin A. Hertzog
                                                                         Attorney at Law
                                                                         602-255-6000
  Offices in:                                                            eah@tblaw.com
  Phoenix, Arizona
  Las Vegas, Nevada
  San Diego, CA
  Albuquerque, NM

                                       March 7, 2019


Via Electronic Mail and the EEOC Portal

Patricia Miner, Enforcement Supervisor
United States Equal Employment Opportunity Commission
Phoenix District Office
3300 North Central Avenue, Suite 690
Phoenix, Arizona 85012-1848

       Re:     Renee Steinaker v. Southwest Airlines Co.
               EEOC Charge No. 540-2018-01152


Dear Ms. Miner:

      This Firm represents Ms. Steinaker relating to her employment with and discharge by
Southwest Airlines Co., including the above referenced EEOC Charge.

        We would like to formally request a Right to Sue Notice be issued with respect to this
Charge on this new Charge as promptly as possible. Please let us know the most efficient
option for doing so and what you may need from us.

       Please contact us if you have any questions or need additional information. You may
also contact Ms. Steinaker at your discretion if needed.

                                                 Sincerely,




                                                 Erin A. Hertzog
EAH:slh
cc:   Renee Steinaker
                                                                                                                                                                              ··.        .   'r , '



                                      Case
                                      .    2:19-cv-05022-SPL Document
                                                               .      1-3 Filed 08/23/19 Page 45 of 84
                                    ·L~ddy Legal Support Services                                                                                       ~.C.L£RK        nr: TH£··
                                                                                                                                                        .!'U' PE "0 /0~Rio!.:.
                                                                                                                                                    ' • ...>_
                                                                                                                                                                               .
                                                                                                                                                                      · COURT ·.
                                                                                                                                                                                 .
                                         · PO Box 200.7, Phoenbe, AZ 8500l                                                                            ~ ~~£grvto ccc #3 ·.. .- .
                               . 63 K Pennington St., #102, Tucson, Ai 85.702                                                                       . i'!!:·"N I DEPOSITORY: ·. :·:: .;
                          2700.Woodlands Village Blvd;, #300-420, Flagstaff, AZ·86001
                                                                                                                                ..
                                                                                                                                ...
                    · Phoenix 602-297-0676, Tucson-520-628-2824~ Flagst~ff9~8-225-7737                                                            _t9 .!J..!N I J PM 7: 39
                                                                                                                                                   ,'                     •         <)



                      Client File # 20 19-'00078        '    .                        · ·
                     Accourit # · #0718. . ·                                                                                                                   FILED
                      Invoice # 3374~6·                                                                                                                 BY ·C. O'N.EILL, Dt.P
                    . Liddy       #. 304278-1

,:                                                          IN THE SUPERIOR COURT OF THE.STATE OF ARizONA
    ,· ..
                                                                          IN ANi> FOR THE COUNTY-OF MARICOPA
                     RENEE STEINAKER, et al.,

                                                 . Plaintiff(s),                                                    CERTIFICATE OF SERVICE
                     vs                                                                                           ~y PRIVATE PROCESS SERVER .
                     SOUtHWEST AIRLINES, CO., a Texas                                                                      Case No. CV2018-0l~417
                     cor~orati~n, et a!_., · . .
                                                 ·Defendant(s).                                 ·•.
:.
                    ."ENTITYIPE~ON TO ·BE SERVED: Southwest Airlines, Co., c/o The ~rentice-I:Iall Corporation, Statutory Agent
                    . PLACE OF SERVICE:                                     8825 N. 23rd Avenue, Suite 100, Phoenix, A.Z. 85021
        ..
>·.·.                DATE OF SERVICE: On the                           11th · day of     June ·       , 2019 at     2:20      PM .            County Maricopa

                    D        ~ERSONAL SERVICE 0                            Left a copy with a   ~rso~ authorized to . [ j.At this us'ual place of abode, I left a copy.
                                                      ·                    accept service.                              t · with a person of suitable age ·and discretion
                                                                                                                        · · residing therein.

                     Name of Person Served and Relationship/Title                    Served The Prentice-Hall Corpor~tion, Statutory Agent, by servi!lg Krisheena Johnson, .
~        .
                                                                                     Service of Process Co9rdinator, authorized to accept and receive service of.process
                                                                                     in the State of Arizon~ by The Prentice-Hall Corporation.
                     on         6/1112019 ·.              we receiv~d the followin? documents for service:                                .
                    . Amended Summon~ !·Amended Civil Compl~int I Amended Demand for Jury Trial! Amended Certificate of Compulsory Arbitration I
                     . Civil Complaint I De~and for Jury' )'rial I and Certificate of Compulsory Arbitration. · . ·. ..
'·'                                                          :.,   .


                     R~eived from C:RONUS LAW, PLLC, (JEFF BOUMA #011808)
                     PROCESS SERVER:           Floyd-R: Brown, #8388
                     Tbe u~'dersigned statesi:Tbat I am· certifie  a                                   er in the county of Maricopa and am an Officer of the·Court.
                                       .   .
                     SIGNATURE OF PROCESS SERVER: ~~~~~~~~~~~~~----~------- Date: 6/11/2019
                                   Item
                       Service of Process                               $1.6.00 .
                       Mileage                                          $28.80
                       R1-1sh Charge Service                            $30.00                                                        Tax ID# XX-XXXXXXX
                       Doc. Prep Fee .                                  $10.00                                 I declare under .penalty ·ofperjury that.the f~regoing is true
                                                                                                                       · an'd correct and was executed on thJs.date.

    I        •. •
                                                 ,·


    ..
    l                                          Total                   . $58.40
                 Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 46 of 84
i .'



       I   ~ CRONUS LAW, PLLC
       2   Larry Cohen, AZ Bar No. 010192    \oRIGINAL
           Jeff Bouma, AZ Bar No. 011808                                            FILED
       3                                      ,__
           Erin Hertzog, AZ Bar No. 030770                                    BY C. O'NEil , DEP
       4   Joel Fugate, AZ Bar No. 031739
           2601 E Thomas Rd., Ste. 235
       5   Phoenix, AZ 85016
       6   Phone: (480) 467-3188
           Fax: (480) 718-8575
       7   jeff@cronuslaw.com
       8   Attorneys for Plaintiffs
       9
                         SUPERIOR COURT OF THE STATE OF ARIWNA
      10
                                     COUNTY OF MARICOPA
      11

 ~12       RENEE STEINAKER AND DAVID                Case No.: CV2018-013417
 ~13       STEINAKER, a married couple;
~14
,.J                                                     AMENDEDSU~ONSFOR
                       Plaintiffs,
~15
z 16       vs.                                         SOUTHWEST AIRLINES, CO.
~        SOUTHWEST AIRLINES CO., a Texas
Ul7
         Corporation; TERRY GRAHAM; RYAN
      18 RUSSELL; DEFENDANTS XYZ,
      19 CORPORATIONS 1-X, BLACK AND
         WHITE PARTNERSHIPS 1-X AND
      20 DOES 1-XUNDERFICTITIOUS
      21 NAMES;
      22
                       Defendants.
      23
      24         FROM THE STATE OF ARIZONA TO: SOUTHWEST AIRLINES, CO.
      25                            CIO THE PRENTICE-HALL CORPORATION

      26
      27
      28   Ill
                                                -1-
                        Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 47 of 84
.,
         I'




              1           1.     A lawsuit has been filed against you. A copy of the lawsuit and other court
          2       papers are served on you with this "Summons''.
          3              2.      If you do not want a judgment or order taken against you without your input,
          4       you must file an "Answer" or a "Response" in writing with the court, and pay the filing
              5   fee. If you do not file an "Answer" or "Response" the other party may be given the relief
          6       requested in his/her Petition or Complaint. To file your "Answer" or "Response" take, or
          7       send, the "Answer" or "Response" to the Office of the Clerk of the Superior Court, 201
              8 West Jefferson Street Phoenix, AZ 85003-2205.
          9              Mail a copy of your "Response" or "Answer" to the other party at the address listed
         10       on the top of this Summons.
         11              3.      If this "Summons" and the other court papers were served on you by a
 U12
 ~
                  registered process server or the Sheriff, within the State of Arizona, your "Response" or
 ~
 ~13 .            "Answer" must be filed within TWENTY (20) CALENDAR DAYS from the date you
~14
...::l
                  were served, not counting the day you were served. If this "Summons" and the other
rJ'.)
Q
         15       papers were served on you by a registered process server or the Sheriff outside the State
~16 of Arizona, your Response must be filed within THIRTY (30) CALENDAR DAYS from
~
U17               the date you were served, not counting the day you were served. Service by a registered
         18       process server or the Sheriff is complete when made. Service by Publication is complete
         19       thirty (30) days after the date of the first publication.
         20              4.      You can get a copy of the court papers filed in this case from the Petitioner
         21       at the address listed at the top ofthe preceding page, from the Clerk of the Superior Court's
         22       Customer Service Center at 601 West Jackson, Phoenix, Arizona 85003.
         23              5.      Requests for reasonable accommodation for persons with disabilities must
         24       be made to the division assigned to the case by the party needing accommodation or
         25       his/her counsel at least three (3) judicial days in advance of a scheduled proceeding.
         26              6.      Requests for an interpreter for persons with limited English proficiency
         27       must be made to the division assigned to the case by the party needing the interpreter
         28

                                                                -2-
                       Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 48 of 84
•
                 '
        •
             1   and/or translator or his/her counsel at least ten (10) judicial days in advance of a
             2   scheduled court proceeding.
             3
             4         SIGNED AND SEALED this            day of June, 2019.     JUN .J,.J 2019
             5
                                                            J!PP FINE. CLERK
             6
             7
             8
             9
                                                                     M. Patteraon
            10                                                       Deputy Clerk
            11

    ~12
    .:I
     ..
     ~13


    ~14
    ~
    !"'-)   15

    ~16
    =:
    U17
            18
            19
            20
            21
            22
            23
            24
            25
            26
            27
            28

                                                          -3-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 49 of of
                                                                                       Clerk 84the Superior Court
                                                                                              *** Electronically Filed ***
                                                                                                M. De La Cruz, Deputy
                                                                                                6/11/2019 5:00:00 PM
                                                                                                  Filing ID 10550036

                   1         CRONUS LAW, PLLC
                   2   Larry Cohen, AZ Bar No. 010192
                       Jeff Bouma, AZ Bar No. 011808
                   3
                       Erin Hertzog, AZ Bar No. 030770
                   4   Joel Fugate, AZ Bar No. 031739
                       2601 E Thomas Rd., Ste. 235
                   5
                       Phoenix, AZ 85016
                   6   Phone: (480) 467-3188
                       Fax: (480) 718-8575
                   7   jeff@cronuslaw.com
                   8   Attorneys for Plaintiffs
                   9
                                      SUPERIOR COURT OF THE STATE OF ARIZONA
              10
                                                    COUNTY OF MARICOPA
              11
              12       RENEE STEINAKER AND DAVID                    Case No.: CV2018-013417
CRONUS LAW, PLLC




                       STEINAKER, a married couple;
              13
              14                    Plaintiffs,                         PLAINTIFFS’ NOTICE OF FILING
                                                                         OF SUPPLEMENTAL EXHIBIT
              15       vs.

              16       SOUTHWEST AIRLINES CO., a Texas
                       Corporation; TERRY GRAHAM; RYAN
              17                                                    (Assigned to the Hon. Margaret Mahoney)
                       RUSSELL; DEFENDANTS XYZ,
              18       CORPORATIONS 1-X, BLACK AND
                       WHITE PARTNERSHIPS 1-X AND
              19       DOES 1-X UNDER FICTITIOUS
              20       NAMES;
              21                    Defendants.
              22
                             Plaintiffs, by and through undersigned counsel, hereby submit the attached
              23
                       supplemental Exhibit A, which is intended to accompany Plaintiffs’ Motion to Extend
              24
                       Time for Service filed on June 10, 2019.
              25
                             RESPECTFULLY submitted this 11th day of June, 2019.
              26
              27
                       ///
              28

                                                                  -1-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 50 of 84




                   1                                         CRONUS LAW, PLLC
                   2
                   3                                   By: /s/Jeff Bouma
                                                          Jeff Bouma
                   4                                      2601 E Thomas Rd., Ste. 235
                                                          Phoenix, AZ 85016
                   5
                                                          Attorneys for Plaintiffs
                   6
                       ORIGINAL electronically filed
                   7   this same date via TurboCourt.com
                   8   By: /s/Tess Beimler
                   9
              10
              11
              12
CRONUS LAW, PLLC




              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                              -2-
    Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 51 of 84





      
 (;+,%,7$
    





           Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 52 of 84




 Q
 Q "2FFOQD>7CQ1Q2FQ$DQ    Q
    7:QDKB2Q1Q2FQ$DQ  Q
 Q
   F?CQ7FJPD=Q1Q2FQ$DQ  Q
Q D7AQK=2I7Q1Q2FQ$DQ  Q
     QQ*>DB2HQ'6Q)I7Q Q
Q &>D7C?NQ1Q Q
Q &>DC7Q Q Q
   2NQ  Q Q
Q J7885FDCKHA2M5DBQ
Q     
Q
                                             
 Q
                                                  
 Q
     '$Q)*$!'Q$Q-Q                  2H7Q$D Q-           Q
     )*$!'Q2QB2G?76Q5DKEA7Q

                 &A2?CI?;HQ                              
                                                            

   )%+*.)*Q'"$)Q%Q2Q*7N2HQ
   DFEDF2I?DCQ*''0Q'#Q'0$Q
   '+))""Q$$*)Q/01Q
Q %'&%(*%$)Q /Q"!Q$Q
   .*Q&'*$')&)Q /Q$Q
Q %)Q /Q,'Q**%+)Q
 Q $#)Q
 Q               79C62CIHQ
 Q
 Q
          &KFHK2CIQIDQ'KA7Q Q5QQF?PDC3Q'KA7HQD8Q?L?AQ&FD576KF7QQ675A2F7Q2HQ<AADMHQ
Q
Q              Q'7C77Q)I7?C2@7FQ6DQ>7F74OQHM72FQI>2IQQ2BQDL7FQI>7Q2=7QD8Q Q2C6QQ2B
Q 2QF7H?67CIQD8QI>7Q)I2I7QD8QF?PDC2Q2C6QI>7QDKCIOQD8Q#2F?5DE2Q
Q
Q
                                               
                   Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 53 of 84



                  2.      I have personal knowledge of the facts herein, and, if called as a witness,
       1

       2   could testify completely thereto.
       3
                  3.      I am a Plaintiff in the above-referenced action, Case No. CV20 18-013417,
       4
           which is currently pending in the Maricopa Superior Court.
       5
       6          4.      Plaintiff David Steinaker ("David") is my husband and also has personal

       7   knowledge of the facts herein.
       8
                  5.      Up until June 6, 2019, David and I have been represented solely by Tiffany
       9
      10   & Bosco, P.A. ("'Tiffany & Bosco") in the above-referenced action.

      11          6.      Similarly, up until this same date, Tiffany & Bosco retained sole possession
U12
""~
~          of our client file, including but not limited to all the complete docket of deadlines for this
~13
:s;        matter, all of the relevant pleadings that needed to be served on Defendants and the March
<14
~
;g 15      13, 2019 Court Order setting forth June 11, 2019 as the deadline to serve Defendants in
~16        this action.
~
Ul7
                  7.      On May 13, 2019, I requested in Tiffany & Bosco to prepare an electronic
      18
      19   copy of my client file for purposes of being able to transfer it, but was told I had a small

      20   balance on our account that needed to be paid first.
      21
                  8.      Despite multiple follow-ups, David and I did not hear back from Tiffany &
      22
      23   Bosco on the status of my file and instructions for paying the balance until May 23,2019.

      24          9.      Tiffany & Bosco assured us that they promptly would process the form we
      25
           needed to sign to pay our account balance and thereafter, the electronic copy of our file
      26
           would be prepared for transfer.
      27
      28

                                                        -2-
                 Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 54 of 84




     1          10.    Despite this assurance, and the multiple messages we left Tiffany & Bosco

     2   the following week, we did not hear anything until end of day on Thursday, May 30, 2019.
     3
                11.    Nevertheless, at this time, Tiffany & Bosco promised us that our file would
     4
         be ready by Monday, June 3, 2019 or Tuesday, June 4, 2019 at the latest.
     5
     6          12.    On Tuesday, June 4, 2019, David and I met with Cronus Law, PLLC
     7   ("Cronus Law") to discuss the possibility of retaining the firm to represent us in the above-
     8
         referenced action.
     9
    10          13.    At the end of the meeting, we decided to move forward in retaining Cronus

    11   Law.
~ 12
~               14.    Immediately following our meeting at Cronus Law, David and I went to the
~ 13


~14
~
         Tiffany & Bosco office to pick up the client file in person but were told the file was not

[2 15    ready as promised and would now be ready on Thursday, June 6, 2019 instead.
~ 16            15.    As a result, Cronus Law did not receive any of the documents relevant to
~
U l7
         the above-referenced action and our representation until Thursday, June 6, 2019.
    18
    19          16.    Upon reviewing my client file, it does not appear that Tiffany & Bosco took
    20   any steps between April24, 2019 and June 6, 2019 to prepare for the upcoming June 11,
    21
         2019 service of process deadline.
    22
    23                 I declare under penalty of perjury that the foregoing is true and correct.

    24                 Executed this 11th day of June, 2019.
    25
    26
    27
    28
                                                      -3-
                               Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 55 of of
                                                                                        Clerk 84the Superior Court
                                                                                                  *** Electronically Filed ***
                                                                                                        T. Hays, Deputy
                                                                                                    6/11/2019 10:47:00 AM
                                                                                                      Filing ID 10546672

                   1         CRONUS LAW, PLLC
                   2   Larry Cohen, AZ Bar No. 010192
                       Jeff Bouma, AZ Bar No. 011808
                   3
                       Erin Hertzog, AZ Bar No. 030770
                   4   Joel Fugate, AZ Bar No. 031739
                       2601 E Thomas Rd., Ste. 235
                   5
                       Phoenix, AZ 85016
                   6   Phone: (480) 467-3188
                       Fax: (480) 718-8575
                   7   jeff@cronuslaw.com
                   8   Attorneys for Plaintiffs
                   9
                                       SUPERIOR COURT OF THE STATE OF ARIZONA
              10
                                                       COUNTY OF MARICOPA
              11
              12       RENEE STEINAKER AND DAVID                        Case No.: CV2018-013417
CRONUS LAW, PLLC




                       STEINAKER, a married couple;
              13
              14                     Plaintiffs,                           PLAINTIFFS’ AMENDED DEMAND
                                                                                  FOR JURY TRIAL
              15       vs.

              16       SOUTHWEST AIRLINES CO., a Texas
                       Corporation; TERRY GRAHAM; RYAN
              17
                       RUSSELL; DEFENDANTS XYZ,
              18       CORPORATIONS 1-X, BLACK AND
                       WHITE PARTNERSHIPS 1-X AND
              19       DOES 1-X UNDER FICTITIOUS
              20       NAMES;
              21                     Defendants.
              22
                              Pursuant to Ariz. R. Civ. P. 38, Plaintiffs respectfully submit their demand for a
              23
                       trial by jury of all issues and claims in this matter.
              24
              25
              26
              27
                       ///
              28

                                                                     -1-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 56 of 84




                   1         RESPECTFULLY submitted this 11th day of June, 2019.
                   2
                                                             CRONUS LAW, PLLC
                   3
                   4
                                                       By:/s/ Jeff Bouma
                   5                                      Jeff Bouma
                                                          Larry Cohen
                   6
                                                          Erin Hertzog
                   7                                      Joel Fugate
                                                          2601 E Thomas Rd., Ste. 235
                   8                                      Phoenix, AZ 85016
                   9                                      Attorneys for Plaintiffs
              10
                       ORIGINAL electronically filed
              11
                       this same date via TurboCourt.com
              12
CRONUS LAW, PLLC




                       By: /s/Tess Beimler
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                              -2-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 57 of of
                                                                                       Clerk 84the Superior Court
                                                                                                    *** Electronically Filed ***
                                                                                                          T. Hays, Deputy
                                                                                                      6/11/2019 10:44:00 AM
                                                                                                        Filing ID 10546584

                   1         CRONUS LAW, PLLC
                   2   Larry Cohen, AZ Bar No. 010192
                       Jeff Bouma, AZ Bar No. 011808
                   3
                       Erin Hertzog, AZ Bar No. 030770
                   4   Joel Fugate, AZ Bar No. 031739
                       2601 E Thomas Rd., Ste. 235
                   5
                       Phoenix, AZ 85016
                   6   Phone: (480) 467-3188
                       Fax: (480) 718-8575
                   7   jeff@cronuslaw.com
                   8   Attorneys for Plaintiffs
                   9
                                       SUPERIOR COURT OF THE STATE OF ARIZONA
              10
                                                     COUNTY OF MARICOPA
              11
              12       RENEE STEINAKER AND DAVID                      Case No.: CV2018-013417
CRONUS LAW, PLLC




                       STEINAKER, a married couple;
              13
              14                     Plaintiffs,                         AMENDED CERTIFICATE OF
                                                                         COMPULSORY ARBITRATION
              15       vs.

              16       SOUTHWEST AIRLINES CO., a Texas
                       Corporation; TERRY GRAHAM; RYAN
              17
                       RUSSELL; DEFENDANTS XYZ,
              18       CORPORATIONS 1-X, BLACK AND
                       WHITE PARTNERSHIPS 1-X AND
              19       DOES 1-X UNDER FICTITIOUS
              20       NAMES;
              21                     Defendants.
              22
                              Plaintiffs certify that the largest award sought by Plaintiffs, excluding interest,
              23
                       attorneys’ fees, and costs, does exceed the limits set by Local Rule for compulsory
              24
                       arbitration, and certify that this case is not subject to compulsory arbitration as provided
              25
                       by Ariz. R. Civ. P. 72-76.
              26
              27
                       ///
              28

                                                                   -1-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 58 of 84




                   1         5(63(&7)8//< submitted this 11th day of June, 2019.
                   2
                                                             CRONUS LAW, PLLC
                   3
                   4
                                                       By:/s/ Jeff Bouma
                   5                                      Jeff Bouma
                                                          Larry Cohen
                   6
                                                          Erin Hertzog
                   7                                      Joel Fugate
                                                          2601 E Thomas Rd., Ste. 235
                   8                                      Phoenix, AZ 85016
                   9                                      Attorneys for Plaintiffs
              10
                       ORIGINAL electronically filed
              11       this same date via TurboCourt.com
              12
CRONUS LAW, PLLC




                       By: /s/Tess Beimler
              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                              -2-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 59 of of
                                                                                       Clerk 84the Superior Court
                                                                                                *** Electronically Filed ***
                                                                                                      T. Hays, Deputy
                                                                                                  6/11/2019 10:40:00 AM
                                                                                                    Filing ID 10546586

                   1         CRONUS LAW, PLLC
                   2   Larry Cohen, AZ Bar No. 010192
                       Jeff Bouma, AZ Bar No. 011808
                   3
                       Erin Hertzog, AZ Bar No. 030770
                   4   Joel Fugate, AZ Bar No. 031739
                       2601 E Thomas Rd., Ste. 235
                   5
                       Phoenix, AZ 85016
                   6   Phone: (480) 467-3188
                       Fax: (480) 718-8575
                   7   eah@cronuslaw.com
                   8   Attorneys for Plaintiffs
                   9
                                      SUPERIOR COURT OF THE STATE OF ARIZONA
              10
                                                     COUNTY OF MARICOPA
              11
              12       RENEE STEINAKER AND DAVID                   Case No.: CV2018-013417
CRONUS LAW, PLLC




                       STEINAKER, a married couple;
              13
              14                     Plaintiffs,                       AMENDED CIVIL COMPLAINT
              15       vs.

              16       SOUTHWEST AIRLINES CO., a Texas
                       Corporation; TERRY GRAHAM; RYAN
              17
                       RUSSELL; DEFENDANTS XYZ,
              18       CORPORATIONS 1-X, BLACK AND
                       WHITE PARTNERSHIPS 1-X AND
              19       DOES 1-X UNDER FICTITIOUS
              20       NAMES;
              21                     Defendants.
              22
                              Plaintiffs Renee Steinaker and David Steinaker (“Plaintiffs”) for their cause of
              23
                       action against Defendants Southwest Airlines Co., Terry Graham, and Ryan Russell
              24
                       (collectively “Defendants”), allege:
              25
                                                    GENERAL ALLEGATIONS
              26                                     (Parties and Jurisdiction)
              27                1.   Plaintiffs are residents of Maricopa County, State of Arizona and have
              28       suffered harms as a result the actions taken by one or more of the Defendants in this
                                                                 -1-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 60 of 84




                   1   County and State. Both Plaintiffs are flight attendants for Southwest Airlines.
                   2            2.   Defendant Southwest Airlines Co., (“Southwest Airlines”) is a Texas
                   3   corporation conducting business in the State of Arizona, County of Maricopa.
                   4            3.   Defendant Terry Gene Graham, resides in Lantana, Denton County, Texas.
                   5   At all times relevant hereto, Graham was a licensed pilot for Southwest Airlines.
                   6            4.   Upon information and belief, at the time that he was transmitting images of
                   7   passengers and crew utilizing the lavatory, Graham was armed with a firearm pursuant to
                   8   his position as a Federal Flight Deck Officer.
                   9            5.   Defendant Ryan Russell resides in Flower Mound, Denton County, Texas.
              10       Russell is a duly licensed pilot. At all times relevant hereto, he was an employee of
              11       Southwest Airlines.
              12                6.   Plaintiffs have sued Defendants XYZ, Corporations I-X, Black and White
CRONUS LAW, PLLC




              13       Partnerships I-X and Does I-X under fictitious names. Plaintiffs are informed and believe
              14       that said Defendants are in some way responsible for the acts complained of herein. When
              15       their true identities have been ascertained, Plaintiffs will seek leave of Court to amend the
              16       Complaint.
              17                7.   Defendants have committed actions and caused events to occur in the
              18       County of Maricopa, State of Arizona, which are the foundation of this action and out of
              19       which this action arises. Accordingly, both jurisdiction and venue are proper.
              20                                             (Jury Demand)
              21                8.   Pursuant to Rule 38 of the Arizona Rules of Civil Procedure, Plaintiffs
              22       demand a jury trial.
              23                       FACTS COMMON TO ALL CLAIMS FOR RELIEF
              24                9.   On February 27, 2017 at approximately 12:55 p.m., Southwest Airlines
              25       Flight 1088 departed Pittsburgh, Pennsylvania on a non-stop flight to Phoenix, Arizona.
              26                10. The aircraft was N8658A, a Boeing 737-800 commercial airliner. The
              27       aircraft had both forward and aft lavatories for use by the passengers and crew.
              28                11. Graham and Russell, Captain and First Officer respectively, were

                                                                   -2-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 61 of 84




                   1   commanding Flight 1088.
                   2            12. The remaining crew members included four flight attendants. Each had a
                   3   designated “position” which determined the specific responsibilities of each. These duties
                   4   were in addition to the absolute obligation of all of them to provide passenger safety.
                   5            13. On the flight, Susan Martinez (hereinafter “Martinez”) was in position A.
                   6   Lawrence Frank Jackson (“Jackson”) was in B, Sandie Pietz (“Pietz”) was the C position
                   7   and Plaintiff Renee Steinaker was in the D position.
                   8            14. About two and one-half hours into Flight 1088, Captain Graham requested
                   9   that a flight attendant come forward so that he could use the lavatory. This was consistent
              10       with airline protocol, requiring that two persons be in the cockpit at all times.
              11                15. Plaintiff Renee Steinaker responded to the direction of the Captain and
              12       reported to the front of the aircraft and entered the cockpit after he exited.
CRONUS LAW, PLLC




              13                16. When Plaintiff Renee Steinaker entered the cockpit, she saw an iPad
              14       mounted to the windshield left of the Graham’s seat. She saw live streaming on the video.
              15                17. Plaintiff Renee Steinaker then identified the person on the iPad image to be
              16       Graham in the lavatory and she immediately asked Russell whether the iPad was live
              17       streaming from a camera in the forward lavatory.
              18                18. With a panicked look on his face, Russell admitted that it was live streaming,
              19       but advised Plaintiff Renee Steinaker that the cameras were a new security and top secret
              20       security measure that had been installed in the lavatories of all Southwest Airlines’ 737-
              21       800 planes.
              22                19. Russell then directed Plaintiff Renee Steinaker not to say a word to anyone
              23       about the cameras or the recording she had seen because she was not supposed to know
              24       about this new security measure. He also indicated that the camera was hidden in the
              25       lavatory so that no one would ever find it.
              26                20. Plaintiff Renee Steinaker did not believe Russell’s assertion and she
              27       immediately took a photograph of the iPad which, at the time, had the image of Graham
              28       in the lavatory, on her cellular telephone. She advised Russell that she was taking the

                                                                     -3-
                                 Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 62 of 84




                   1   photograph to document her observations and that she planned on reporting the issue
                   2   because she believed she had witnesses criminal and/or unlawful conduct.
                   3              21. When Graham returned from the lavatory, he attempted to hide the iPad
                   4   from Plaintiff. He refused to respond to any questions concerning the recordings.
                   5              22. Immediately after Graham returned from the lavatory Russell left the
                   6   cockpit and went to the same lavatory. As required by Southwest Airlines policy, Plaintiff
                   7   Renee Steinaker remained in the cockpit until he returned. Graham blocked Plaintiff
                   8   Renee Steinaker’s observation of the iPad while Russell was gone, by placing his arm and
                   9   body to obstruct her view.
              10                  23. Plaintiff Renee Steinaker shared her observations and the photographs that
              11       she had taken of the iPad with her fellow flight attendants.
              12                  24. Upon arrival in Phoenix, both Graham and Russell immediately
CRONUS LAW, PLLC




              13       disembarked leaving the aircraft unattended by piloting staff. This was both unusual and
              14       a violation of protocol as understood by Plaintiff Renee Steinaker.
              15                  25. By leaving the aircraft, Graham left a loaded firearm unattended in the
              16       cockpit, a violation of FAA regulations.
              17                  26. Plaintiff Renee Steinaker and other crew members reported the incident,
              18       providing a written incident report and the photograph of the iPad to Southwest Airlines
              19       management personnel.
              20                  27. Plaintiff Renee Steinaker specifically expressed her concern for the
              21       passengers and crew members, including herself, who had utilized the lavatory on the
              22       flight.
              23                  28. Plaintiff Renee Steinaker and the other crew members informed to the
              24       management personnel that Graham and Russell only had a short layover in Phoenix and
              25       were scheduled to fly N8658A to Nashville, Tennessee.
              26                  29. Despite this and contrary to protocol for Southwest Airlines, Graham and
              27       Russell were permitted to depart to Tennessee on time with a new staff of flight attendants.
              28                  30.

                                                                   -4-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 63 of 84




                   1            31. Likewise, Plaintiff Renee Steinaker and the other crew members requested
                   2   that management obtain the cockpit recordings from the flight to corroborate the details
                   3   set forth in the incident report, as well as the feed from Graham’s iPad and the camera
                   4   footage from the airplane gate for the flight.
                   5            32. Southwest Airlines represented to Plaintiff Renee Steinaker and the others
                   6   that it would investigate the incident.
                   7            33. Plaintiff Renee Steinaker and other flight attendants were directed by
                   8   Southwest Airlines to keep what they observed to themselves.
                   9            34. Similarly, Plaintiff Renee Steinaker was directed by a supervisor that she
              10       was not to talk to anybody about what happened. She was warned that “if this got out, if
              11       this went public, no one, I mean no one, would ever fly our airline again.”
              12                35. Plaintiff Renee Steinaker became physically ill at the recognition that
CRONUS LAW, PLLC




              13       Graham and Russell had watched and possibly recorded her disrobing and using the toilet.
              14       She was unable to work for several days, sought counseling and continues to have
              15       physical, emotional and mental injuries as a result of the incident.
              16                36. Upon information and belief, Graham and Russell intentionally invaded the
              17       privacy of Plaintiff Renee Steinaker on Southwest Airlines Flight 1088 by installing,
              18       viewing, watching, recording and/or playing recordings of Plaintiff while she was using
              19       the forward lavatory's toilet.
              20                37. Pending discovery to corroborate the factual allegations in the above
              21       Paragraph, Plaintiffs intend to bring an invasion of privacy claim against one or more of
              22       the named Defendants.
              23                38. In the time since the incident, Southwest Airlines has engaged in a pattern
              24       of retaliation and monitoring efforts to silence and intimidate all four (4) flight attendants
              25       on Flight 1088, as well as Plaintiff Renee Steinaker’s husband, Plaintiff David Steinaker.
              26                39. Upon information and belief, all of the flight attendants on Flight 1088, have
              27       been repeatedly stalked and monitored by Southwest Airlines’ managers in a similar
              28       threatening and bizarre manner.

                                                                    -5-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 64 of 84




                   1            40. Plaintiff Renee Steinaker has been routinely given performance audits in
                   2   which a manager gate checks her and observes her in person during the entire flight.
                   3            41. Plaintiff David Steinaker was subjected to at least five (5) audits in the
                   4   course of a few months following the incident, when in his prior twenty-four (24) years
                   5   of service, he only had approximately three (3) audits.
                   6            42. Upon information and belief, the audits were falsely labeled “team building”
                   7   efforts as a way to circumvent the company’s requirement in the collective bargaining
                   8   agreement that management document each performance audit in writing for the flight
                   9   attendant’s personnel file.
              10                43. One or more of the flight attendants on Flight 1088 were subjected to
              11       unjustified “random” drug and alcohol testing and, upon information and belief, one flight
              12       attendant was forced to undergo multiple drug tests in a very short period of time.
CRONUS LAW, PLLC




              13                44. The flight attendants on Flight 1088 were repeatedly warned not to disclose
              14       the incident to anyone including family, coworkers, the labor union, internal personnel
              15       and/or law enforcement.
              16                45. Upon information and belief, there have been no sanctions taken against
              17       Graham or Russell who continue to pilot aircraft for Southwest Airlines.
              18                46. Graham and Russell published falsehoods about Plaintiff Renee Steinaker,
              19       knowingly or recklessly disregarding the falsity of those statements.
              20                47. To the extent that the misrepresentations by Graham and Russell were
              21       knowingly defamatory and slanderous, as discovery continues, those causes of action may
              22       be added.
              23                48. On or around December 22, 2017, Plaintiff Renee Steinaker timely filed
              24       Charge of Discrimination No. 540-2018-01152 with the Equal Employment Opportunity
              25       Commission alleging that the events that took place on Flight 1088 and the adverse actions
              26       taken against her and her husband by Southwest Airlines constituted unlawful sex
              27       discrimination, sexual harassment and retaliation in violation of Federal law under Title
              28       VII of the Civil Rights Act and in violation of State law under the Arizona Civil Rights

                                                                  -6-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 65 of 84




                   1   Act.
                   2            49. Plaintiffs have requested a Notice of Right to Sue from the EEOC on Charge
                   3   of Discrimination No. 540-2018-01152 and upon receipt of this Notice, will timely seek
                   4   to amend this Complaint to add additional causes of action for sex discrimination, sexual
                   5   harassment and retaliation under both the respective Federal and State Acts.
                   6            50. At all times pertinent to the allegations of this Complaint, Graham and
                   7   Russell were acting in furtherance of the business of Southwest Airlines, in the course and
                   8   scope of their employment.
                   9            51. Southwest Airlines is liable for the actions of Graham and Russell based
              10       upon the Arizona doctrine of Respondent Superior, its role as a joint tortfeasor, its express
              11       authorization or ratification of the pilots’ unlawful conduct, its failure to take reasonable
              12       remedial action and/or its intentional and fraudulent concealment of the true events and
CRONUS LAW, PLLC




              13       circumstances.
              14                                        First Cause of Action
                                      (Intentional or Reckless Infliction of Emotional Distress)
              15                                      (Against All Defendants)
              16                52. Plaintiffs incorporate by reference all of the previous allegations in this
              17       Complaint as if fully set forth herein.
              18                53. Upon information and belief, Defendants intentionally or recklessly
              19       inflicted emotional distress on Plaintiff Renee Steinaker by recording her while she
              20       disrobed and used the toilet facilities in the forward lavatory.
              21                54. Defendants further intentionally or recklessly inflicted emotional distress on
              22       Plaintiff Renee Steinaker by denying that they had recorded individuals in the forward
              23       lavatory, by claiming that the event was a “joke,” and through other lies and deceptions
              24       intended to damage Plaintiff's reputation with her employer Southwest Airlines, her
              25       colleagues at Southwest Airlines and her passengers.
              26                55. Defendants’ conduct was so extreme and outrageous that it exceeded all
              27       bounds usually tolerated by decent society and caused serious mental distress to Plaintiff.
              28                56. Southwest Airlines, by permitting Graham and Russell to continue flying

                                                                    -7-
                               Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 66 of 84




                   1   passengers and crew members without supervision or punishment, knowing that Plaintiff
                   2   Renee Steinaker could be a flight attendant on their aircraft, and by directing Plaintiff
                   3   Renee Steinaker not to discuss the incident with “anyone,” and by failing to inspect the
                   4   aircraft in which Plaintiff flies to ensure that cameras are not installed in lavatories,
                   5   inflicted and continues to inflict serious physical injury and emotional distress upon her.
                   6               57. Defendants inflicted severe emotional distress by extreme and outrageous
                   7   conduct committed with the intent to cause emotional distress or with reckless disregard
                   8   of the likelihood that such distress would result.
                   9               58. As a result, Plaintiff Renee Steinaker has been damaged.
              10                                           Second Cause of Action
                                                                (Negligence)
              11                                       (Against Southwest Airlines)
              12                   59. Plaintiffs incorporate by reference all of the previous allegations in this
CRONUS LAW, PLLC




              13       Complaint as if fully set forth herein.
              14                   60. Southwest Airlines owed Plaintiffs a duty of care as employees of the
              15       Company.
              16                   61. Upon information, Southwest Airlines breached this duty by failing to take
              17       any reasonable steps to prevent Graham and Russell from taking criminal and/or unlawful
              18       actions against Plaintiff Renee Steinaker on Flight 1088.
              19                   62. Southwest Airlines further breached this duty by failing to take any
              20       reasonable steps to prevent Graham and Russell from sexually harassing Plaintiff Renee
              21       Steinaker and/or treating her unfavorably on the basis of her sex on Flight 1088.
              22                   63. Finally, Southwest Airlines further breached this duty by negligently and
              23       supervising Graham and Russell despite actual or constructive knowledge of their aberrant
              24       propensities and actions.
              25                   64. Southwest Airlines’ breaches of the reasonable duty of care are the direct
              26       and proximate cause of Plaintiff Renee Steinaker suffering emotional, physical and mental
              27       injuries.
              28                   65. As a result, Plaintiff is entitled to damages in an amount to be determined at

                                                                      -8-
                                Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 67 of 84




                   1   trial.
                   2                 WHEREFORE, Plaintiffs request judgment in their favor and against
                   3   Defendants as follows:
                   4                  A.     For an award of Plaintiffs’ actual, consequential and incidental
                   5   damages in an amount to be determined at trial;
                   6                  B.     For an award of Plaintiffs’ pain and suffering damages caused by
                   7   Defendants’ wrongful acts;
                   8                  C.     For special damages including Punitive damages in an amount to be
                   9   proven at trial;
              10                      F.     For an award of Plaintiffs’ attorneys’ fees and costs incurred in this
              11       matter and any other applicable law or contract provision and any other applicable statute,
              12       rule or regulation;
CRONUS LAW, PLLC




              13                      E.     For an award of post-judgment and pre-judgment interest on each
              14       element of damage, cost or attorneys’ fees at the highest legal rate from the date of such
              15       damage, cost or attorneys’ fees was incurred until paid; and
              16                      F.     For such other and further relief as the Court deems just and proper.
              17
                                RESPECTUFLLY submitted this 11th day of June, 2019.
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
                       ///
              28

                                                                   -9-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 68 of 84




                   1
                                                           CRONUS LAW, PLLC
                   2
                   3
                                                           By: /s/ Jeff Bouma
                   4                                          Jeff Bouma
                                                              Larry Cohen
                   5
                                                              Erin Hertzog
                   6                                          Joel Fugate
                                                              2601 E Thomas Rd., Ste. 235
                   7                                          Phoenix, AZ 85016
                   8                                          Attorneys for Plaintiffs
                   9
                       ORIGINAL electronically filed
              10       this same date via TurboCourt.com
              11
              12       By: /s/Tess Beimler
CRONUS LAW, PLLC




              13
              14
              15
              16
              17
              18
              19
              20
              21
              22
              23
              24
              25
              26
              27
              28

                                                           -10-
                            Case
                   Granted with  2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 69 of 84
                                Modifications
                        ***See eSignature page***                                   Clerk of the Superior Court
                                                                                    *** Electronically Filed ***
                                                                                        K. Ballard, Deputy
                                                                                      6/27/2019 8:00:00 AM
                                                                                        Filing ID 10599623
                    1         CRONUS LAW, PLLC
                    2   Larry Cohen, AZ Bar No. 010192
                        Jeff Bouma, AZ Bar No. 011808
                    3
                        Erin Hertzog, AZ Bar No. 030770
                    4   Joel Fugate, AZ Bar No. 031739
                        2601 E Thomas Rd., Ste. 235
                    5   Phoenix, AZ 85016
                    6   Phone: (480) 467-3188
                        Fax: (480) 718-8575
                    7   jeff@cronuslaw.com
                    8   Attorneys for Plaintiffs

                    9                    SUPERIOR COURT OF THE STATE OF ARIZONA
                   10                            COUNTY OF MARICOPA
                   11   RENEE STEINAKER AND DAVID          Case No.: CV2018-013417
                        STEINAKER, a married couple;
                   12
CRONUS LAW, PLLC




                                       Plaintiffs,
                   13                                                   SECOND ORDER TO EXTEND
                        vs.                                                TIME FOR SERVICE
                   14
                        SOUTHWEST AIRLINES CO., a Texas
                   15   Corporation; TERRY GRAHAM; RYAN
                   16   RUSSELL; DEFENDANTS XYZ,                     (Assigned to the Hon. Margaret Mahoney)
                        CORPORATIONS 1-X, BLACK AND
                   17   WHITE PARTNERSHIPS 1-X AND
                   18   DOES 1-X UNDER FICTITIOUS
                        NAMES;
                   19
                                      Defendants.
                   20          The Court having received Plaintiffs’ second Motion to Extend Time for Service,
                   21   and with good cause shown:
                               IT IS HEREBY ORDERED that the time limit for service of the Summons and
                   22   Complaint as to all Defendants, in the above-captioned action, is extended from June 11,
                        2019 to the 9th day of September, 2019.
                   23
                               The Court anticipates granting no further extensions of the dismissal date given
                   24   the lengthy continuance already granted.
                   25          SIGNED this ___ day of June, 2019.
                   26                                                         ___________________________
                   27                                                         Honorable Margaret R. Mahoney
                                                                              Maricopa Superior Court Judge
                   28
          Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 70 of 84
eSignature Page 1 of 1
                      Filing ID: 10599623 Case Number: CV2018-013417
                                  Original Filing ID: 10544926
_______________________________________________________________________________
Granted with Modifications




                                                      /S/ Margaret Mahoney Date: 6/26/2019
                                                      _____________________________
                                                      Judicial Officer of Superior Court
            Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 71 of 84

                                      ENDORSEMENT PAGE
CASE NUMBER: CV2018-013417                   SIGNATURE DATE: 6/26/2019
E-FILING ID #: 10599623                       FILED DATE: 6/27/2019 8:00:00 AM


   ERIN A HERTZOG




   SOUTHWEST AIRLINES CO
   8825 N 23RD AVE STE 100 PHOENIX AZ 85021
                   Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 72 of 84
                Liddy Legal Support Services                                                                               CL£}\i\ JF THE
                  PO Box 2007, Phoenix, AZ 85001                                                                       SUPERIOR COURT
           63 E. Pennington St., #102, Tucson, AZ 85702                                                                               FILED
                                                                                                                          J. WHITE, DEP
    2700 Woodlands Village Blvd., #300-420, Flagstaff, AZ 86001
 Phoenix 602-297- 0676, Tucson 520-628-2824, Flagstaff 928-225-7737
                                                                                                                  19 JUL -I PM 3:. 45
Client File #   20 19-0007 8
                                                                                                                                              T
Account #       #07 18
In voice    #   -----------
Liddy       #   305091-1
                                                                          '
                               IN THE SUPERJOR COURT OF THE STATE OF ARIZONA
                                           IN AND FOR THE COUNTY OF MARICOPA
 RENEE STEINAKER; DAVID STEINAKER,


                                           Plaintiff(s),                           CERTIFICATE OF SERVICE
vs                                                                                BY PRIVATE PROCESS SERVER
SOUTHWEST AI RUNES, CO., ET AL.,                                                       Case No. CV2018-013417


                                     Defendant(s).


ENTITY/PERSON TO BE SERVED : Ryan Russell
                                                                                                          [}ORIGINAL
PLACE OF SERVICE :                           4113 Equestrian Ct., Flower Mound, TX 75028
                                                                                                              \   '   't · I   •· .    "
                                                                                               ·. '· r·
DATE OF SERVICE: On the            25 th       day of      June      , 20 19 at     7:29     PM            County Denton

D       PERSONAL SERVICED Left a copy with a person authorized to
                                            accept service.
                                                                                     [!]      At this usual place of abode, I left a copy
                                                                                              with a person of suitable age and discretion
                                                                                              residing therein.

                                                      Served by leaving the documents with Tara Russell, wife and co-resident of Ryan
Name of Person Ser ved and Relationshipf fitle
                                                      Russell. (WIF 45y/o 5'4'' 130 lbs Bin Hair)


       61_1_
on _ _ _   91_2_0_
                19___ we received the following documents for service:
Amended Summons; Amended Civil Complaint; Amended Certificate of Compulsory Arbitr:~tion; Amended Demand for Jury Trial




Received from CRONUS LAW, PLLC, (JEFF BOUM
PROCESSSERVER: --~~~~~~~~~~~~~-'---------~--~
The undersigned states: That I am a private pr




                                                                                                    Tnx ID# XX-XXXXXXX ...
                                                                              I declare under penalty of perjury that the foregoing is true
                                                                                       and correct and was executed on this date.
                                      Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 73 of of
                                                                                               Clerk 84the Superior Court
                                                                                                              *** Electronically Filed ***
                                                                                                                     C. Diaz, Deputy
                                                                                                                 7/11/2019 1:19:00 PM
                                                                                                                   Filing ID 10648400
                             56KDZQ2OOHU$=%DU1R                                          
                               VROOHU#OLWWOHUFRP
                             3HWHU&3U\QNLHZLF]$=%DU1R
                               SSU\QNLHZLF]#OLWWOHUFRP
                             /,77/(50(1'(/6213&
                               &DPHOEDFN(VSODQDGH
                             (DVW&DPHOEDFN5RDG6XLWH
                               3KRHQL[$=
                             7HOHSKRQH 
                               )DFVLPLOH 
                       
                               $WWRUQH\VIRU'HIHQGDQWV
                             6RXWKZHVW$LUOLQHV&R
                               
                       
                                                   683(5,25&28572)7+(67$7(2)$5,=21$
                       
                                                                  &2817<2)0$5,&23$
                    
                            5(1(67(,1$.(5$1''$9,'                             &DVH1R&9
                               67(,1$.(5DPDUULHGFRXSOH
                                                                                  
                                               3ODLQWLIIV                          '()1'$176287+:(67¶6
                    
                               YV                                                  $16:(572$0(1'('&,9,/
                                                                                  &203/$,17
                               6287+:(67$,5/,1(6&2D7H[DV                        $VVLJQHGWRWKH+RQ0DUJDUHW0DKRQH\ 
                            &RUSRUDWLRQ7(55<*5$+$05<$1
                               5866(//'()(1'$176;<=
                            &25325$7,216;%/$&.$1'
                               :+,7(3$571(56+,36;$1'
                            '2(6;81'(5),&7,7,286
                               1$0(6
                    
                                               'HIHQGDQWV
                    
                                    'HIHQGDQW 6RXWKZHVW $LUOLQHV &R DQVZHUV WKH $PHQGHG &LYLO &RPSODLQW ILOHG E\
                            3ODLQWLIIVE\DGPLWWLQJGHQ\LQJDQGDIILUPDWLYHO\DOOHJLQJDVIROORZV
                                                              *(1(5$/$//(*$7,216
                                                                3DUWLHVDQG-XULVGLFWLRQ 

                                        6RXWKZHVW DGPLWV WKDW ERWK 3ODLQWLIIV DUH IOLJKW DWWHQGDQWV IRU 6RXWKZHVW DQG
                            WKDW3ODLQWLIIDUHUHVLGHQWVRI0DULFRSD&RXQW\EXWGHQ\WKHUHPDLQLQJDOOHJDWLRQVLQRI
                            3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                        6RXWKZHVW DGPLWV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                            &RPSODLQW
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION                                                                                                             
                                                                                            
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
                                                                                
                               
         602.474.3600
                                        Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 74 of 84
                               


                                            6RXWKZHVWDGPLWVWKDW'HIHQGDQW*UDKDPZDVDOLFHQVHGSLORWIRU6RXWKZHVW
                                 EXW LV ZLWKRXW NQRZOHGJH RU LQIRUPDWLRQ VXIILFLHQW WR IRUP D EHOLHI DV WR WKH WUXWK RI WKH
                                 UHPDLQLQJDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                            6RXWKZHVW GHQLHV WKDW 'HIHQGDQW *UDKDP ZDV WUDQVPLWWLQJ LPDJHV RI
                                 SDVVHQJHUVDQGFUHZXVLQJWKHODYDWRU\EXWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWR
                                 IRUPDEHOLHIDVWRWKHWUXWKRIWKHUHPDLQLQJDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO
                                 &RPSODLQW
                                            6RXWKZHVWDGPLWVWKDW'HIHQGDQW5XVVHOOLVDGXO\OLFHQVHGSLORWDQGHPSOR\HH
                                 RI6RXWKZHVWEXWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWRWKH
                                WUXWKRIWKHUHPDLQLQJDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                           6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                           6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                                                             -XU\'HPDQG 
                                           6RXWKZHVW DGPLWV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                                    )$&76&2002172$//&/$,06)255(/,()
                                           6RXWKZHVW DGPLWV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                          6RXWKZHVW DGPLWV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                          6RXWKZHVW DGPLWV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                          6RXWKZHVW DGPLWV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                          6RXWKZHVW DGPLWV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION                                                                                                               
                                                                                                
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
                                                                                   
                                   
         602.474.3600
                                        Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 75 of 84
                               


                                          6RXWKZHVW LV ZLWKRXW NQRZOHGJH RU LQIRUPDWLRQ WKDW 'HIHQGDQW *UDKDP¶V
                                 UHTXHVW FDPH DERXW WZR DQG RQHKDOI KRXUV LQWR )OLJKW  EXW DGPLWV WKH UHPDLQLQJ
                                 DOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                          6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                 WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                 &RPSODLQW
                                          6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                 WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                         6RXWKZHVW GHQLHV WKDW 'HIHQGDQW 5XVVHOO DGPLWWHG OLYH VWUHDPLQJ EXW LV
                                ZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWRWKHWUXWKRIWKHUHPDLQLQJ
                                DOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                         6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                         6RXWKZHVWDGPLWVWKDW3ODLQWLIIWRRNDSKRWRJUDSKEXWLVZLWKRXWNQRZOHGJHRU
                                LQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWRWKHWUXWKRIWKHUHPDLQLQJDOOHJDWLRQVLQRI
                                3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                         6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                         6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                         6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                         6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                         6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION                                                                                                       
                                                                                           
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
                                                                               
                                   
         602.474.3600
                                        Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 76 of 84
                               


                                           6RXWKZHVW DGPLWV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                 &RPSODLQW
                                           6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                 WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                           6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                 WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                           6RXWKZHVWGHQLHVWKDWWKHSLORWV¶GHSDUWXUHZDVFRQWUDU\WRSURWRFROEXWDGPLWV
                                 WKHUHPDLQLQJDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                           7KHUHDUHQRDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                          6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                          6RXWKZHVW DGPLWV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                          6RXWKZHVWGHQLHVWKDW'HIHQGDQWV*UDKDPDQG5XVVHOO³ZDWFKHGDQGSRVVLEO\
                                UHFRUGHG KHU GLVURELQJ DQG XVLQJ WKH WRLOHW EXW LV ZLWKRXW NQRZOHGJH RU LQIRUPDWLRQ
                                VXIILFLHQW WR IRUP DEHOLHI DV WR WKH WUXWKRIWKH UHPDLQLQJ DOOHJDWLRQV LQ  RI3ODLQWLIIV¶
                                $PHQGHG&LYLO&RPSODLQW
                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                          6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION                                                                                                                
                                                                                                
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
                                                                                    
                                   
         602.474.3600
                                        Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 77 of 84
                               


                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                 &RPSODLQW
                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                 &RPSODLQW
                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                 &RPSODLQW
                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                 &RPSODLQW
                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                         6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                         6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                         6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                         6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                         6RXWKZHVW DGPLWV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                         6RXWKZHVWLVZLWKRXWNQRZOHGJHRULQIRUPDWLRQVXIILFLHQWWRIRUPDEHOLHIDVWR
                                WKHWUXWKRIWKHDOOHJDWLRQVLQRI3ODLQWLIIV¶$PHQGHG&LYLO&RPSODLQW
                                         6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                         6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                &RPSODLQW
                                                              
                    
                    
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION                                                                                                  
                                                                                         
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
                                                                              
                                   
         602.474.3600
                                        Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 78 of 84
                               


                                                                     )LUVW&DXVHRI$FWLRQ
                                                      ,QWHQWLRQDORU5HFNOHVV,QIOLFWLRQRI(PRWLRQDO'LVWUHVV 
                                                                    $JDLQVW$OO'HIHQGDQWV 
                                           6RXWKZHVWLQFRUSRUDWHVE\UHIHUHQFHDOORILWSUHYLRXVUHVSRQVHVWR3ODLQWLIIV¶

                                 DOOHJDWLRQVDVLIIXOO\VHWIRUWKKHUHLQ

                                           6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO

                                 &RPSODLQW

                                           6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO

                                 &RPSODLQW

                                           6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO

                                &RPSODLQW

                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO

                                &RPSODLQW

                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO

                                &RPSODLQW

                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO

                                &RPSODLQW

                                                                    6HFRQG&DXVHRI$FWLRQ
                                                                              1HJOLJHQFH 
                                                                   $JDLQVW6RXWKZHVW$LUOLQHV 

                                          6RXWKZHVW LQFRUSRUDWHV E\ UHIHUHQFH DOO RI LW SUHYLRXV UHVSRQVHV WR 3ODLQWLIIV¶

                                DOOHJDWLRQVDVLIIXOO\VHWIRUWKKHUHLQ

                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO

                                &RPSODLQW

                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO

                                &RPSODLQW

                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO

                                &RPSODLQW

                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO

                                &RPSODLQW
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION                                                                                                             
                                                                                              
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
                                                                                  
                                   
         602.474.3600
                                        Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 79 of 84
                               


                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                 &RPSODLQW
                                          6RXWKZHVW GHQLHV WKH DOOHJDWLRQV LQ   RI 3ODLQWLIIV¶ $PHQGHG &LYLO
                                 &RPSODLQW
                                          6RXWKZHVW GHQLHV HDFK DQG HYHU\ DOOHJDWLRQV LQ 3ODLQWLIIV¶ $PHQGHG &LYLO
                                 &RPSODLQWWKDWLWGLGQRWVSHFLILFDOO\DGPLW
                                                                      $IILUPDWLYH'HIHQVHV
                                          3ODLQWLIIV¶ $PHQGHG &LYLO &RPSODLQW IDLOV WR VWDWH D FODLP DJDLQVW 6RXWKZHVW
                                 IRUZKLFKUHOLHIFDQEHJUDQWHG
                                         $OO RI 3ODLQWLIIV¶ FODLPV DJDLQVW 6RXWKZHVW DUH EDUUHG EHFDXVH $UL]RQD¶V
                                ZRUNHUV¶FRPSHQVDWLRQVWDWXWHVSURYLGHKHUH[FOXVLYHUHPHG\IRUWKHFODLPVDOOHJHGDJDLQVW
                                6RXWKZHVWLQWKLVDFWLRQ
                                         3ODLQWLIIV¶IDLOHGWRPLWLJDWHWKHLUDOOHJHGGDPDJHV
                                         6RXWKZHVW UHVHUYHV WKH ULJKW WR DPHQG LWV DQVZHU WR DGG DQ\ DGGLWLRQDO
                                DIILUPDWLYHGHIHQVHVWKDWPD\EHUHYHDOHGLQGLVFRYHU\
                                      :+(5()25( KDYLQJ IXOO\ DQVZHUHG 3ODLQWLIIV¶ $PHQGHG &LYLO &RPSODLQW
                                6RXWKZHVWUHTXHVWVWKDWWKH&RXUWHQWHUMXGJPHQWDVIROORZV
                                      $    )RU6RXWKZHVWRQDOO3ODLQWLIIV¶FODLPV
                                      %    $ZDUGLQJ3ODLQWLIIQRGDPDJHV
                                      &    $ZDUGLQJ 6RXWKZHVW WKH DWWRUQH\V¶ IHHV DQG FRVWV LW LQFXUUHG LQ KDYLQJ WR
                                GHIHQGDJDLQVW3ODLQWLIIV¶FODLPVXQGHU$56DQGDQG
                                      '    )RUVXFKRWKHUUHOLHIDVWKH&RXUWGHHPVMXVWDQGSURSHU
                    
                    
                    
                    
                    
                    
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION                                                                                                         
                                                                                             
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
                                                                                
                                   
         602.474.3600
                                        Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 80 of 84
                               


                       
                                           '$7('WKLVWKGD\RI-XO\
                                 
                       
                                                                                       /s/ Peter C. Prynkiewicz
                                                                                     56KDZQ2OOHU
                                                                                       3HWHU&3U\QNLHZLF]
                                                                                     /,77/(50(1'(/6213&
                                                                                       Attorneys for Defendants
                                                                                     Southwest Airlines Co.
                                                                                       
                                 
                                   
                                 , KHUHE\ FHUWLI\ WKDW WKH RULJLQDO RI WKH
                                   IRUHJRLQJ ZDV HOHFWURQLFDOO\ ILOHG XVLQJ
                                 $=7XUER&RXUWWRWKH&OHUNRIWKH&RXUW
                                   DQG D FRS\ RI WKH VDPH ZDV PDLOHG YLD
                                86 0DLO WR WKH IROORZLQJ LI QRQ
                                   UHJLVWUDQWVWKLVWKGD\RI-XO\
                                
                                   /DUU\&RKHQ
                                -HII%RXPD
                                   (ULQ+HUW]RJ
                                -RHO)XJDWH
                                   &52186/$:3//&
                                (DVW7KRPDV5RDG6WH
                                   3KRHQL[$UL]RQD
                                Attorneys for Plaintiffs
                    
                                   /s/ Tisha A. Davis
                                ),50:,'(   
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
                    
LITTLER MENDELSON, P.C.
  A PROFESSIONAL CORPORATION                                                                                      
                                                                                               
     Camelback Esplanade
   2425 East Camelback Road
           Suite 900
      Phoenix, AZ 85016
                                                                                      
                                   
         602.474.3600
                             Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 81 of of
                                                                                      Clerk 84the Superior Court
                                                                                            *** Electronically Filed ***
                                                                                                 T. Hays, Deputy
                                                                                              7/17/2019 3:42:00 PM
                                                                                                Filing ID 10670102

                   1         CRONUS LAW, PLLC
                   2   Larry Cohen, AZ Bar No. 010192
                       Jeff Bouma, AZ Bar No. 011808
                   3
                       Erin Hertzog, AZ Bar No. 030770
                   4   Joel Fugate, AZ Bar No. 031739
                       2601 E Thomas Rd., Ste. 235
                   5
                       Phoenix, AZ 85016
                   6   Phone: (480) 467-3188
                       Fax: (480) 718-8575
                   7   lcohen@cronsuslaw.com
                   8   jeff@cronuslaw.com
                       eah@cronuslaw.com
                   9   joel@cronuslaw.com
              10       admin@cronuslaw.com
                       Attorneys for Plaintiffs
              11
              12
CRONUS LAW, PLLC




                                     SUPERIOR COURT OF THE STATE OF ARIZONA
              13                                  COUNTY OF MARICOPA
              14
                       RENEE STEINAKER AND DAVID                 Case No.: CV2018-013417
              15       STEINAKER, a married couple;
              16
                                   Plaintiffs,                      STIPUATION TO CONTINUE ON
              17                                                        INACTIVE CALENDAR
                       vs.
              18
                       SOUTHWEST AIRLINES CO., a Texas
              19       Corporation; TERRY GRAHAM; RYAN
              20       RUSSELL; DEFENDANTS XYZ,
                       CORPORATIONS 1-X, BLACK AND
              21       WHITE PARTNERSHIPS 1-X AND
              22       DOES 1-X UNDER FICTITIOUS
                       NAMES;
              23
              24                   Defendants.

              25
              26             Plaintiffs Renee and David Steinaker and Defendant Southwest Airlines Co., by

              27       and through counsel undersigned, hereby stipulate and move the Court for an order
              28

                                                              -1-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 82 of 84




                   1   continuing this case on the Inactive Calendar for a period of 90 days, pursuant to Rule

                   2   38.1(f)(3) Ariz. R. Civ. P. Good cause exists for granting this stipulated request as is set
                   3
                       forth below.
                   4
                              This case was filed on October 25, 2018 by Plaintiff’s original counsel Tiffany &
                   5
                   6   Bosco so as to preserve claims subject to a 1-year statute of limitation, even though
                   7   Plaintiffs were waiting for an Equal Employment Opportunity Commission (EEOC) “right
                   8
                       to sue” letter before pleading their employment law claims. These claims are an important
                   9
              10       component to Plaintiffs’ claims and it is in the interest of all parties to have all claims

              11       resolved in one action. Undersigned counsel was retained on June 6, 2019 and took over
              12
CRONUS LAW, PLLC




                       as lead counsel on June 7, 2019. The matter is currently scheduled for dismissal on July
              13
              14       29, 2019.

              15              Defendant Southwest Airlines has been served and has filed an Answer to the First
              16
                       Amended Complaint on June 11, 2019. Defendants Russell have also been served.
              17
                       Defendants Graham have not been served, but he and Defendant Graham have retained
              18
              19       the same counsel, Alyssa R. Illsley of the firm of Quintairos, Prieto, Wood & Boyer, P.A.
              20       Ms. Illsley has contacted Plaintiff and agreed to accept service on Defendant Graham’s
              21
                       behalf. Plaintiff has agreed to extend the time for Russel to file a responsive pleading so
              22
              23       one pleading can be filed on behalf of both Russel and Graham. Additionally, Plaintiffs

              24       and Southwest have begun preliminary discussions regarding a possible settlement
              25
                       conference while the parties wait for the EEOC response to Plaintiffs pending request for
              26
              27       permission to bring the employment claims in this suit.

              28

                                                                   -2-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 83 of 84




                   1          The parties have moved as expeditiously as possible to preserve all claims and to

                   2   be prepared to move forward on the prerequisite jurisdictional administrative procedures
                   3
                       related to the employment claims. Dismissing this matter would not serve the interests of
                   4
                       justice, nor would it improve the efficiency or reduce the costs to the parties and the court
                   5
                   6   system, as any dismissal would be subject to Arizona’s Savings Statute (A.R.S. §12-504).
                   7   Under these circumstances, maintaining this case on the Inactive Calendar for an
                   8
                       additional 90 days before requiring a Rule 16 Scheduling Order to be filed is the
                   9
              10       appropriate remedy.

              11              Accordingly, Plaintiff and Defendant Southwest hereby respectfully request this
              12
CRONUS LAW, PLLC




                       matter be continued on the dismissal calendar for a period of no less than ninety (90) days.
              13
              14              RESPECTUFLLY submitted this 17th day of July, 2019.
              15
                                                                  CRONUS LAW, PLLC
              16
              17
                                                                  By:
              18                                                        Larry
                                                                          arrry
                                                                              y Cohen
                                                                        Jeff Bouma
              19
                                                                        Erin Hertzog
              20                                                        Joel Fugate
                                                                        2601 E Thomas Rd., Ste. 235
              21                                                        Phoenix, AZ 85016
              22                                                        Attorneys for Plaintiffs
              23
              24       ///

              25       ///
              26       ///
              27
              28

                                                                   -3-
                              Case 2:19-cv-05022-SPL Document 1-3 Filed 08/23/19 Page 84 of 84



                                                               LITTLER MENDELSON, P.C.
                   1
                   2
                                                               By:/s/ Peter Prynkiewicz with permission
                   3                                           Peter C. Prynkiewicz
                                                               Special Counsel
                   4
                                                               2425 E. Camelback Rd., Ste 900
                   5                                           Phoenix, AZ 85016
                                                               Attorney for Defendant Southwest Airlines Co.
                   6
                   7
                       ORIGINAL electronically filed
                   8
                       this same date via TurboCourt.com
                   9
              10       R. Shawn Oller
                       Peter Prynkiewicz
              11       LITTLER MENDELSON, P.C.
              12       Camelback Esplanade
CRONUS LAW, PLLC




                       2425 E Camelback Rd., Ste. 900
              13       Phoenix, AZ 85016
                       soller@littler.com
              14       pprynkiewicz@littler.com
              15       Attorneys for Defendants Southwest
                       Airlines, Co.
              16
              17       Alyssa R. Illsley
                       Dominique Barrett
              18       QUINTAIROS, PRIETO, WOOD &
              19       BOYER, P.A.
                       2390 E Camelback Rd., Ste. 440
              20       Phoenix, AZ 85016
              21       Attorneys for Defendants Terry Graham
                       and Jane Doe Graham, Ryan Russell
              22       and Jane Doe Russell
              23
                       By: /s/Christine Miller
              24
              25
              26
              27
              28

                                                                -4-
